As filed with the Securities and Exchange Commission on March 10, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07685 Frontegra Funds, Inc. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2008 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT Frontegra Columbus Core Plus Fund Frontegra Columbus Core Fund Frontegra IronBridge Small Cap Fund Frontegra IronBridge SMID Fund Frontegra New Star International Equity Fund Frontegra Netols Small Cap Value Fund Frontegra Asset Management, Inc. December 31, 2007 TABLE OF CONTENTS Shareholder Letter 1 Expense Example 2 Allocation of Portfolio Holdings 6 Frontegra Columbus Core Plus Fund Frontegra Columbus Core Fund Report from Reams Asset Management Company, LLC 9 Investment Highlights 13 Schedule of Investments 14 Statement of Assets and Liabilities 30 Statement of Operations 31 Statements of Changes in Net Assets 32 Financial Highlights 33 Investment Highlights 34 Schedule of Investments 35 Statement of Assets and Liabilities 49 Statement of Operations 50 Statements of Changes in Net Assets 51 Financial Highlights 52 Frontegra IronBridge Small Cap Fund Frontegra IronBridge SMID Fund Report from IronBridge Capital Management, L.P. 54 Investment Highlights 56 Schedule of Investments 57 Statement of Assets and Liabilities 63 Statement of Operations 64 Statements of Changes in Net Assets 65 Financial Highlights 66 Investment Highlights 67 Schedule of Investments 68 Statement of Assets and Liabilities 74 Statement of Operations 75 Statements of Changes in Net Assets 76 Financial Highlights 77 Frontegra New Star International Equity Fund Report from New Star Institutional Managers Limited 79 Investment Highlights 81 Schedule of Investments 82 Portfolio Diversification 87 Statement of Assets and Liabilities 88 Statement of Operations 89 Statements of Changes in Net Assets 90 Financial Highlights 91 Frontegra Netols Small Cap Value Fund Report from Netols Asset Management, Inc. 93 Investment Highlights 94 Schedule of Investments 95 Statement of Assets and Liabilities 100 Statement of Operations 101 Statements of Changes in Net Assets 102 Financial Highlights 103 Notes to Financial Statements 105 Board of Directors’ Approval of the Advisory Agreement 118 Additional Information 128 This report is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors unless accompanied or preceded by an effective Prospectus for the applicable Fund. The Prospectus may be obtained by calling 1-888-825-2100. Each Prospectus includes more complete information about management fees and expenses, investment objectives, risks and operating policies of the applicable Fund. Please read the Prospectus carefully. Frontegra Funds, Inc. are distributed by Frontegra Strategies, LLC, 400 Skokie Blvd., Suite 500, Northbrook, IL 60062.Frontegra Strategies, LLC is an affiliate of Frontegra Asset Management, Inc., the Funds’ Investment Adviser. This page intentionally left blank. DEAR FELLOW SHAREHOLDERS: We are pleased to report on the progress of the Frontegra Funds for the first six months of our fiscal year (July 1, 2007 through December 31, 2007).During the past six months, the U.S equity market, as measured by the S&P 500 Index, was actually down (2.33%).Non-U.S. markets, as measured by the MSCI EAFE Index, were barely positive, returning just 0.51%. In the U.S., small capitalization stocks did significantly worse than large capitalization stocks.The Russell 2000 Index was down (7.53%).In contrast to the equity markets, the U.S. bond market had a relatively strong showing in the final six months of 2007 with the Lehman Brothers Aggregate Bond Index up 5.93%. The bond market benefited from the Federal Reserve’s lowering of the federal-funds rate by a total of 1% over the six-month period. Fund Results The Frontegra Columbus Core Plus Fund and the Frontegra Columbus Core Fund, managed by Reams Asset Management, returned 6.74% and 6.72%, net of fees, respectively.The Frontegra IronBridge Small Cap and SMID Funds, both managed by IronBridge Capital Management, returned -2.04% and -3.28%, net of fees, respectively.The Frontegra New Star International Equity Fund, managed by New Star Institutional Managers returned 0.85%, net of fees, for the period.Finally, the Frontegra Netols Small Cap Value Fund, managed by Netols Asset Management, returned -4.64%, net of fees. Summary We continue to have great confidence in the investment teams at Reams Asset Management, IronBridge Capital Management, New Star Institutional Managers and Netols Asset Management.We believe they are committed to the highest standards of investment decision-making for the shareholders of the Frontegra Funds. As always, we greatly appreciate your investment and continued confidence in the Frontegra Funds. Sincerely, Thomas J. Holmberg, CFA William D. Forsyth, CFA Frontegra Asset Management, Inc. Frontegra Asset Management, Inc. page 1 Frontegra Funds EXPENSE EXAMPLE December 31, 2007 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other fund expenses.Although the Funds charge no sales loads, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently the Funds’ transfer agent charges a $15.00 fee.A redemption fee of 2.00% of the then current value of the shares redeemed may be imposed on certain redemptions of shares made within 30 days of purchase for the Frontegra New Star International Equity Fund. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/07 – 12/31/07). Actual Expenses The first line of the tables on the following pages provides information about actual account values and actual expenses. The Example includes management fees, registration fees, fee waivers/reimbursements and other expenses.However, the Example does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. page 2 Frontegra Funds EXPENSE EXAMPLE (CONTINUED) December 31, 2007 (Unaudited) Frontegra Columbus Core Plus Fund Expenses Paid Beginning Ending During Period Account Value Account Value July 1, 2007 - July 1, 2007 December 31, 2007 December 31, 2007* Actual $1,000.00 $1,067.40 $1.35 Hypothetical (5% return before expenses) $1,000.00 $1,023.83 $1.32 * Expenses are equal to the Fund’s annualized expense ratio of 0.26%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Frontegra Columbus Core Fund Expenses Paid Beginning Ending During Period Account Value Account Value July 1, 2007 - July 1, 2007 December 31, 2007 December 31, 2007* Actual $1,000.00 $1,067.20 $1.35 Hypothetical (5% return before expenses) $1,000.00 $1,023.83 $1.32 * Expenses are equal to the Fund’s annualized expense ratio of 0.26%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Frontegra IronBridge Small Cap Fund Expenses Paid Beginning Ending During Period Account Value Account Value July 1, 2007 - July 1, 2007 December 31, 2007 December 31, 2007* Actual $1,000.00 $979.60 $5.37 Hypothetical (5% return before expenses) $1,000.00 $1,019.71 $5.48 * Expenses are equal to the Fund’s annualized expense ratio of 1.08%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. page 3 Frontegra Funds EXPENSE EXAMPLE (CONTINUED) December 31, 2007 (Unaudited) Frontegra IronBridge SMID Fund Expenses Paid Beginning Ending During Period Account Value Account Value July 1, 2007 - July 1, 2007 December 31, 2007 December 31, 2007* Actual $1,000.00 $967.20 $4.70 Hypothetical (5% return before expenses) $1,000.00 $1,020.36 $4.82 * Expenses are equal to the Fund’s annualized expense ratio of 0.95%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Frontegra New Star International Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value July 1, 2007 - July 1, 2007 December 31, 2007 December 31, 2007* Actual $1,000.00 $1,008.50 $3.79 Hypothetical (5% return before expenses) $1,000.00 $1,021.37 $3.81 * Expenses are equal to the Fund’s annualized expense ratio of 0.75%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. Frontegra Netols Small Cap Value Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value July 1, 2007 - July 1, 2007 December 31, 2007 December 31, 2007* Actual $1,000.00 $953.50 $5.40 Hypothetical (5% return before expenses) $1,000.00 $1,019.61 $5.58 * Expenses are equal to the Fund’s annualized expense ratio of 1.10%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. page 4 Frontegra Funds EXPENSE EXAMPLE (CONTINUED) December 31, 2007 (Unaudited) Frontegra Netols Small Cap Value Fund – Class Y Ending Beginning Account Value Expenses Paid Account Value December 31, 2007 During Period Actual* $1,000.00 $979.10 $2.56 Hypothetical (5% return before expenses)** $1,000.00 $1,017.34 $7.86 * Actual expenses are equal to the Fund’s annualized expense ratio of 1.55%, multiplied by the average account value over the period, multiplied by 61/366 to reflect the most recent fiscal period end since the Class Y Shares commenced operations on November 1, 2007. ** Hypothetical expenses are equal to the Fund’s annualized expense ratio of 1.55% multiplied by the average account value over the period commencing July 1, 2007, multiplied by 184/366 to reflect information had the Class Y Shares been in operation for the entire fiscal half year. page 5 Frontegra Funds ALLOCATION OF PORTFOLIO HOLDINGS December 31, 2007 (Unaudited) Frontegra Columbus Core Plus Fund* Frontegra Columbus Core Fund* * Percentages shown are based on the Fund’s total net assets. page 6 Frontegra Funds ALLOCATION OF PORTFOLIO HOLDINGS (CONTINUED) December 31, 2007 (Unaudited) Frontegra IronBridge Small Cap Fund* Frontegra IronBridge SMID Fund* Frontegra New Star Frontegra Netols International Equity Fund* Small Cap Value Fund* * Percentages shown are based on the Fund’s total net assets. page 7 FRONTEGRA COLUMBUS CORE PLUS FUND FRONTEGRA COLUMBUS CORE FUND REPORT FROM REAMS ASSET MANAGEMENT COMPANY, LLC: Dear Shareholders: The Frontegra Columbus Core Plus Fund strives to achieve a high level of total return consistent with the preservation of capital by investing in a diversified portfolio of fixed income securities of varying maturities.This objective is relative to and measured against the Lehman Brothers Aggregate Bond Index. The Frontegra Columbus Core Fund strives to achieve a high level of total return consistent with the preservation of capital by investing in a diversified portfolio of investment grade bonds of varying maturities.This objective is relative to and measured against the Lehman Brothers Aggregate Bond Index. Performance Review For the six month period ending 12/31/07, the Frontegra Columbus Core Plus Fund had a net return of 6.74% compared to a return of 5.93% for the benchmark, the Lehman Brothers Aggregate Bond Index.The difference in performance was 0.81%.The biggest positive performance factor for the period was the portfolio’s bulleted yield curve strategy, which added 51 basis points to performance as the curve steepened.Duration strategy subtracted 8 basis points as the portfolio was generally invested defensively as interest rates fell.Sector selection added 21 basis points while security selection added 30 basis points.Within these categories, the biggest factor was underweighting and selection in the investment grade credit sector, which added 44 basis points as spreads widened.Mortgage holdings added 29 basis points.High yield holdings subtracted 32 basis points as the high yield market underperformed while it was overweighted in the portfolio.Asset-backed holdings added 3 basis points and government-related holdings added 4 basis points due to their underweightings as these sectors cheapened.TIPS added 3 basis points and fees subtracted 13 basis points. For the same six month period, the Frontegra Columbus Core Fund had a net return of 6.72% compared to a return of 5.93% for the benchmark, the Lehman Brothers Aggregate Bond Index.The difference in performance was 0.79%.The biggest positive performance factor for the period was the portfolio’s bulleted yield curve strategy, which added 48 basis points to performance as the curve steepened.Duration strategy subtracted 18 basis points as the portfolio was generally invested defensively as interest rates fell.Sector selection added 54 basis points while security selection added 8 basis points.Within these categories, the biggest factor was underweighting of the investment grade credit sector, which added 68 basis points as spreads widened.Mortgage holdings subtracted 14 basis points.Asset-backed holdings added 3 basis points and government-related holdings added 5 basis points due to their underweighting as these sectors cheapened.Fees subtracted 13 basis points. Fixed Income Outlook Treasury rates fell sharply during the fourth quarter of 2007 as the Fed funds rate was reduced by 50 basis points to 4.25% and economic indicators weakened.Ten-year Treasury yields fell from 4.55% to 4.00% and 2-year Treasury yields fell from 3.96% to 3.10%, resulting in a steepening of the yield curve. page 9 Corporate, mortgage, and agency spreads widened rapidly during the quarter as subprime mortgage problems continued to spread, particularly in the finance sector, and the flight to quality continued.Forward growth prospects for the U.S. economy continued to weaken. • During the fourth quarter, financial and economic conditions became increasingly stressed by spreading fallout from imprudent mortgage lending.Problem areas include subprime loans, Alt-A (limited documentation) loans, option ARMS, CDOs and SIVs.Major banks and brokers have been crippled by these securities, while FNMA, FHLMC, and the bond insurers (e.g. MBIA, AMBAC) have also suffered losses. • Housing sector activity and prices continued to decline as a result of the withdrawal of credit, exacerbating the mortgage problems by reducing collateral values. • The Federal Reserve and Treasury have responded with a variety of measures.The funds rate has been reduced by 100 basis points, the discount window premium has been reduced, and extra liquidity has been supplied to the money market.Attempts are being made to speed up the restructuring of problem mortgages.As a result, money growth remains strong and overall lending does not appear to have been disrupted.While the market expects a 3.0% Funds rate, we are reluctant to lower our forecast below 4.0%. • Despite bank and broker losses, bank capital is being rapidly replenished through equity offerings and infusions from foreign pools of dollars.As a result, it does not appear that the losses will result in a collapse in lending and money supply. • Despite very strong U.S. economic growth through third quarter 2007, weakness seems likely going forward due to the mortgage market disruptions.Leading indicators and some employment and new orders statistics have been deteriorating.Housing activity will remain weak for several quarters, and consumption growth is expected to slow dramatically.Our estimate of fourth quarter 2007 and first half 2008 GDP growth has been reduced to 1.0%.While any inventory liquidation could push these numbers negative, they are ameliorated by the shrinking trade deficit.We expect 2.0% growth for the rest of 2008 as housing bottoms, imports shrink, and exports grow.Unemployment is expected to rise, but not dramatically. • Inflation threats remain persistent due to worldwide pressure on commodity prices and the weak dollar, and this has certainly been a factor in the Fed’s reluctance to lower rates quickly.Furthermore, M2 continues to increase fairly rapidly.We expect long-term monetary inflation of 2.5%, but overall inflation may periodically run higher, as it is now, due to commodity prices and dollar levels. • With inflation-adjusted Treasury yields having fallen to levels that are well below historical norms, we consider the Treasury market to be unattractive.Rising inflation and capital inflows that shrink along with the trade deficit are also potential negatives for Treasury rates. • Credit spreads increased rapidly during the quarter, with “BBB” index spreads moving from 169 basis points to 229 basis points, “A” index spreads moving from 133 basis points to 189 basis points, and high yield index spreads moving from 418 basis points to 584 basis points.Expectations of economic weakness, overhanging issuance, disappearance of the CDO bid, page 10 and distress in the finance sector are all factors that have widened credit spreads despite low current default rates.We now consider these markets to be reasonably attractive, particularly in the investment grade sector where spreads are historically very high. • Mortgage and asset-backed spreads also increased during the quarter as poorly-underwritten products deteriorated and FNMA and FHLMC came under pressure.We consider prime, fixed-rate agency pass-throughs and CMBS, which have maintained appropriate underwriting standards, to be particularly attractive.We think FNMA and FHLMC will remain creditworthy since they are key elements of the U.S. financial system. Total Return Portfolio Strategy • The major change in portfolio strategy has been an increase in the credit weighting of the portfolio.As recently as six months ago, the investment grade credit sector was heavily underweighted.With the rapid cheapening of the credit sector that has occurred since June, and the decline in Treasury yields, we have moved the portfolio to a substantial overweighting of investment grade credit.Exposure is well-diversified over a wide range of issuers and industries, with an emphasis on seniority of structure.The increased difficulty and cost of buyout financing is also a positive for the investment grade credit market, since buyouts are one of the major threats to high-grade bonds. • The finance sector of the credit market has been the hardest-hit part of the market due to the involvement of the banks and brokers in the troubled subprime mortgage market.We have increased the portfolio’s weighting in the major finance names from near-zero to a roughly benchmark level, with exposure to additional finance credits bringing total sector exposure to an above-benchmark level.While many of the major finance names have taken huge subprime losses, most of them have easily replenished their capital by tapping foreign equity sources, thereby maintaining the credit worthiness of their bonds.For this reason, we think that a significant exposure to the finance sector is prudent at current spreads. • High yield credit exposure has been increased slightly since high yield spreads have also gapped out to much higher levels, and well-structured high yield loans are now available at attractive discounts.However, the main portfolio emphasis and overweighting is in the investment grade market, which we find more compelling and less risky. • Mortgage holdings remain at above-benchmark levels, since well-underwritten mortgage securities remain historically attractive.Emphasis is on Agency pass-throughs, low coupons with discounts, CMBS and short CMOs.The portfolio does not hold subprime issues, Alt-A loans, CDOs, SIVs, or home equity ABS.All mortgage holdings are rated AAA. • Treasury and Agency holdings have been reduced in order to accommodate the credit and mortgage overweightings. • With the portfolio’s emphasis shifting to the corporate and mortgage sectors, duration strategy has become just one performance factor among many.We continue to employ a defensive duration strategy due to the unattractive level of inflation-adjusted Treasury yields. page 11 • Yield curve strategy continues to be generally bulleted, since we expect the yield curve to further to steepen over time. Investment Grade Portfolio Strategy • The major change in portfolio strategy has been an increase in the credit weighting of the portfolio.As recently as six months ago, the investment grade credit sector was heavily underweighted.With the rapid cheapening of the credit sector that has occurred since June, and the decline in Treasury yields, we have moved the portfolio to a substantial overweighting of investment grade credit.Exposure is well-diversified over a wide range of issuers, with an emphasis on seniority of structure.The increased difficulty and cost of buyout financing is also a positive for the investment grade credit market, since buyouts are one of the major threats to high-grade bonds. • The finance sector of the credit market has been the hardest-hit part of the market due to the involvement of the banks and brokers in the troubled subprime mortgage market.We have increased the portfolio’s weighting in the major finance names from near-zero to a roughly benchmark level, with exposure to additional finance credits bringing total sector exposure to an above-benchmark level.While many of the major finance names have taken huge subprime losses, most of them have easily replenished their capital by tapping foreign equity sources, thereby maintaining the credit-worthiness of their bonds.For this reason, we think that a significant exposure to the finance sector is prudent at current spreads. • Mortgage holdings remain at above-benchmark levels, since well-underwritten mortgage securities remain historically attractive.Emphasis is on Agency pass-throughs, low coupons with discounts, CMBS and short CMOs.The portfolio does not hold subprime issues, Alt-A loans, CDOs, SIVs, or home equity ABS.All mortgage holdings are rated AAA. • Treasury and Agency holdings have been reduced in order to accommodate the credit and mortgage overweightings. • With the portfolio’s emphasis shifting to the corporate and mortgage sectors, duration strategy has become just one performance factor among many.We continue to employ a defensive duration strategy due to the unattractive level of inflation-adjusted Treasury yields. • Yield curve strategy continues to be generally bulleted, since we expect the yield curve to further to steepen over time. We appreciate your continued support as shareholders in the Funds. Regards, Mark M. Egan, CFA, CPA Robert A. Crider, CFA Reams Asset Management Company, LLC Reams Asset Management Company, LLC page 12 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) Portfolio Total Return* FOR THE PERIOD ENDED 12/31/07 SIX MONTHS 6.74% ONE YEAR 7.86% FIVE YEAR AVERAGE ANNUAL 6.23% TEN YEAR AVERAGE ANNUAL 6.56% This chart assumes an initial gross investment of $100,000 made on 12/31/97. Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Lehman Brothers Aggregate Bond Index is an unmanaged market value-weighted performance benchmark for investment-grade fixed-rate debt issues, including government, corporate, asset backed and mortgage backed securities, with maturities of at least one year.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in fixed income securities.A direct investment in the index is not possible. * The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 13 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS December 31, 2007 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES10.5% American Express Credit Account Master Trust $ 1,875,000 2005-3, Class A, 5.030%, 01/18/2011 (c)(e) $ 1,874,637 855,000 2005-6, Class A, 5.030%, 03/15/2011 (c)(e) 854,457 Americredit Automobile Receivables Trust 594,234 2007-DF, Class A1, 5.914%, 10/06/2008 (c)(e) 595,305 Bank One Issuance Trust 2,955,000 2003-3A, Class A3, 5.140%, 12/15/2010 (c)(e) 2,955,950 Capital One Auto Trust 860,035 2007-A, Class A2, 5.330%, 05/15/2010 (e) 861,148 1,679,569 2007-B, Class A2, 5.270%, 06/15/2010 (e) 1,681,648 Capital One Master Trust 4,030,000 2001-1, Class A, 5.227%, 12/15/2010 (c) 4,031,784 Carmax Auto Trust 92,998 2006-2, Class A2, 5.290%, 06/15/2009 93,046 Caterpillar Financial Asset Trust 420,961 2007-A, Class A1, 5.672%, 09/25/2008 421,843 Chase Issuance Trust 3,545,000 2005-1A, Class A1, 5.040%, 12/15/2010 (c)(e) 3,545,105 Citibank Credit Card Issuance Trust 1,550,000 2003-A1, Class A1, 5.343%, 01/15/2010 1,550,367 2,675,000 2001-A1, Class A1, 5.045%, 02/07/2010 (c) 2,675,691 2,090,000 2003-A8, Class A8, 3.500%, 08/16/2010 2,073,516 Discover Card Master Trust I 825,000 2001-1, Class A, 5.160%, 01/15/2008 (c) 825,087 4,415,000 2003-2, Class A, 5.250%, 08/15/2010 (c)(e) 4,416,224 Ford Credit Auto Trust 857,008 2006-B, Class A2A, 5.420%, 07/15/2009 (e) 858,063 GS Auto Loan Trust 234,234 2006-1, Class A2, 5.470%, 02/15/2009 234,374 Hertz Vehicle Financing LLC 1,055,000 2005-2A, Class A6, 5.080%, 11/25/2011 (Acquired 12/15/2005 and 08/03/2007, Cost $1,054,872) (a) 1,062,356 Honda Auto Receivables Owner Trust 522,194 2007-3, Class A1, 5.565%, 04/15/2008 523,133 1,840,896 2006-1, Class A3, 5.070%, 02/18/2010 1,843,734 MBNA Master Credit Card Trust 3,860,000 1998-E, Class A, 5.390%, 09/15/2010 (c) 3,861,768 1,810,000 2003-A7, Class A7, 2.650%, 11/15/2010 1,793,537 The accompanying notes are an integral part of these financial statements. page 14 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES10.5% (continued) Mego Mortgage Home Loan Trust $ 1,105 1996-2, Class A, 7.275%, 08/25/2017 $ 1,102 Mid-State Trust 898,624 11, Class A1, 4.864%, 07/15/2038 883,959 Nissan Auto Receivables Owner Trust 894,624 2006-B, Class A3, 5.160%, 02/15/2010 896,399 SLM Student Loan Trust 1,130,326 2007-1, Class A1, 5.050%, 04/25/2012 (c)(e) 1,130,684 1,180,293 2007-2, Class A1, 5.064%, 04/25/2014 (c) 1,178,786 USAA Auto Owner Trust 2,849,004 2006-1, Class A3, 5.010%, 09/15/2010 (e) 2,853,795 2,516,393 2006-3, Class A3, 5.360%, 02/15/2011 (e) 2,527,846 Total Asset Backed Securities (Cost $48,650,760) 48,105,344 CORPORATE BONDS28.9% Automobiles1.4% Ford Motor Co. 800,000 8.320%, 12/15/2013 738,000 451,175 8.360%, 12/15/2013 416,209 2,450,000 7.450%, 07/16/2031 1,819,125 General Motors Corp. 1,881,000 1.375%, 11/01/2013 1,758,735 2,025,000 8.375%, 07/15/2033 1,630,125 6,362,194 Auto Components0.3% 2,005,000 Delphi Corp. 6.500%, 08/15/2013 1,162,900 Beverages0.1% 525,000 Diageo Capital plc 5.750%, 10/23/2017 (b) 527,981 Building Products0.2% 1,070,000 USG Corp. 7.750%, 01/15/2018 1,064,120 The accompanying notes are an integral part of these financial statements. page 15 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS28.9% (continued) Capital Markets0.4% $ 890,000 Goldman Sachs Group, Inc. 5.625%, 01/15/2017 $ 869,153 1,170,000 Morgan Stanley 5.550%, 04/27/2017 1,140,946 2,010,099 Chemicals0.1% 754,000 Georgia Gulf Corp. 9.500%, 10/15/2014 601,315 Commercial Banks4.4% 1,890,000 Bank Of New York Mellon 4.950%, 11/01/2012 1,889,979 2,135,000 BB&T Corp. 4.900%, 06/30/2017 1,971,327 1,015,000 Countrywide 5.625%, 07/15/2009 (Acquired 11/19/2007, Cost $837,914) (a) 774,367 HSBC Bank 1,735,000 4.625%, 04/01/2014 1,662,635 350,000 6.000%, 08/09/2017 358,687 1,665,000 JP Morgan Chase Bank 6.000%, 10/01/2017 1,693,340 4,145,000 Marshall & Ilsley Bank 5.401%, 12/04/2012 (c) 3,909,062 965,000 U.S. Bank 4.950%, 10/30/2014 940,994 830,000 UBS AG Stamford 5.875%, 12/20/2017 (b) 835,847 2,510,000 Wachovia Bank 6.000%, 11/15/2017 2,526,772 Wells Fargo Bank 655,000 4.750%, 02/09/2015 625,601 2,030,000 5.750%, 05/16/2016 2,059,607 985,000 5.625%, 12/11/2017 985,602 20,233,820 The accompanying notes are an integral part of these financial statements. page 16 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS28.9% (continued) Computers & Peripherals0.2% $ 970,000 Tyco Electronics Group S A 6.000%, 10/01/2012 (Acquired 09/20/2007, Cost $969,573) (a)(b) $ 994,007 Consumer Finance2.5% 1,930,000 American Express Co. 6.150%, 08/28/2017 1,980,709 1,990,000 ERAC USA Finance Co. 6.375%, 10/15/2017 (Acquired 10/10/2007, Cost $1,986,518) (a) 1,922,565 Ford Motor Credit Co. 945,000 7.800%, 06/01/2012 828,446 3,020,000 8.000%, 12/15/2016 2,565,221 2,950,000 GMAC LLC 6.625%, 05/15/2012 2,452,385 2,740,000 Residential Capital LLC 6.500%, 04/17/2013 1,685,100 11,434,426 Diversified Financial Services6.3% 1,950,000 Aetna, Inc. 6.750%, 12/15/2037 1,945,119 American General Finance 1,370,000 5.900%, 09/15/2012 1,385,782 1,730,000 6.900%, 12/15/2017 1,731,730 Bank of America Corp. 1,630,000 5.300%, 03/15/2017 1,584,973 725,000 6.000%, 09/01/2017 740,712 1,205,000 5.750%, 12/01/2017 1,207,764 Citigroup, Inc. 695,000 5.500%, 02/15/2017 675,435 1,455,000 6.125%, 11/21/2017 1,494,567 CIT Group Inc. 1,450,000 7.625%, 11/30/2012 1,469,729 1,615,000 5.310%, 12/21/2012 (c) 1,413,131 1,600,000 General Motors Acceptance Corp. 6.750%, 12/01/2014 (e) 1,290,478 The accompanying notes are an integral part of these financial statements. page 17 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS28.9% (continued) Diversified Financial Services6.3% (continued) $ 1,120,000 Genworth Global Funding 5.200%, 10/08/2010 $ 1,136,077 1,920,000 International Lease Finance Corp. 5.350%, 03/01/2012 1,921,260 JP Morgan Chase & Co. 555,000 6.625%, 03/15/2012 585,235 740,000 6.000%, 01/15/2018 752,864 1,235,000 Liberty Property LP 6.625%, 10/01/2017 1,235,677 865,000 Merrill Lynch & Co. 6.400%, 08/28/2017 878,804 1,230,000 Morgan Stanley 5.950%, 12/28/2017 1,229,123 Pricoa Global Funding I 800,000 5.331%, 03/03/2009 (Acquired 03/01/2006 and 08/03/2007, Cost $800,000) (a) 799,235 1,740,000 5.400%, 10/18/2012 (Acquired 10/11/2007, Cost $1,736,537) (a) 1,804,542 1,445,000 Prudential Financial Inc. 6.000%, 12/01/2017 1,439,041 910,000 Simon Property Group LP 5.100%, 06/15/2015 855,572 1,228,234 Windsor Financing LLC 5.881%, 07/15/2017 (Acquired Multiple Dates, Cost $1,231,640) (a) 1,291,402 28,868,252 Diversified Telecommunication Services2.2% 2,545,000 AT&T, Inc. 6.300%, 01/15/2038 2,585,702 1,750,000 British Telecom plc 5.950%, 01/15/2018 (b) 1,763,886 935,000 Comcast Cable Communications Holdings, Inc. 8.375%, 03/15/2013 1,048,961 1,105,000 Deutsche Telekom International Finance BV 5.750%, 03/23/2016 (b) 1,106,035 1,375,000 Sprint Nextel Corp. 6.000%, 12/01/2016 1,316,965 The accompanying notes are an integral part of these financial statements. page 18 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS28.9% (continued) Diversified Telecommunication Services2.2% (continued) $ 1,060,000 Telecom Italia Capital 5.250%, 11/15/2013 (b) $ 1,047,630 1,200,000 Telefonica Emisiones SAU 6.221%, 07/03/2017 (b) 1,246,791 10,115,970 Electric Utilities2.9% Commonwealth Edison Co. 790,000 5.950%, 08/15/2016 801,414 475,000 6.150%, 09/15/2017 489,494 1,435,000 Consumers Energy Co. 4.400%, 08/15/2009 1,422,506 1,215,000 Entergy Gulf States Inc. 4.875%, 11/01/2011 1,172,790 765,000 Entergy Louisiana LLC 5.500%, 04/01/2019 730,390 415,000 Florida Power Corp. 5.800%, 09/15/2017 431,049 1,975,000 Great River Energy 5.829%, 07/01/2017 (Acquired Multiple Dates, Cost $1,976,073) (a)(e) 2,024,987 Indianapolis Power & Light Co. 345,000 6.300%, 07/01/2013 (Acquired 10/17/2006 and 08/03/2007, Cost $355,729) (a) 361,017 735,000 6.050%, 10/01/2036 (Acquired 10/02/2006 and 08/03/2007, Cost $730,281) (a) 719,051 909,150 Mackinaw Power LLC 6.296%, 10/31/2023 (Acquired Multiple Dates, Cost $910,598) (a) 973,063 755,000 Northern State Power 6.200%, 07/01/2037 779,804 550,000 Public Service Electric & Gas 5.000%, 01/01/2013 546,788 1,295,000 Southern California Edison Co. 4.994%, 02/02/2009 (c) 1,293,184 The accompanying notes are an integral part of these financial statements. page 19 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS28.9% (continued) Electric Utilities2.9% (continued) $ 601,883 Tenaska Gateway Partners 6.052%, 12/30/2023 (Acquired 05/31/2007 and 08/03/2007, Cost $607,630) (a) $ 636,672 1,030,000 Westar Energy Inc. 6.000%, 07/01/2014 1,050,254 13,432,463 Food & Staples Retailing0.7% 965,000 Kellogg Co. 5.125%, 12/03/2012 973,081 2,180,000 Kraft Foods, Inc. 6.125%, 02/01/2018 2,196,666 3,169,747 Gas Utilities0.8% 240,839 Alliance Pipeline U.S. 4.591%, 12/31/2025 (Acquired Multiple Dates, Cost $231,361) (a) 239,006 945,000 Gulfstream Natural Gas 5.560%, 11/01/2015 (Acquired Multiple Dates, Cost $939,361) (a) 928,832 1,465,000 Rockies Express Pipeline 6.448%, 08/20/2009 (Acquired 09/13/2007, Cost $1,461,371) (a) 1,465,398 680,000 Source Gas LLC 5.900%, 04/01/2017 (Acquired 04/11/2007 and 08/03/2007, Cost $677,858) (a) 647,988 195,000 Southern Star Cent Gas 6.000%, 06/01/2016 (Acquired Multiple Dates, Cost $192,317) (a) 190,613 3,471,837 Health Care Providers & Services0.1% 675,000 Tenet Healthcare Corp. 9.875%, 07/01/2014 642,937 Hotels, Restaurants & Leisure0.1% 1,000,000 Harrahs Operating Co., Inc. 5.750%, 10/01/2017 677,500 The accompanying notes are an integral part of these financial statements. page 20 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS28.9% (continued) Insurance1.0% $ 810,000 Jackson National Life Global Funding 5.125%, 02/10/2011 (Acquired 02/03/2006 and 08/03/2007, Cost $809,328) (a) $ 843,319 1,065,000 Monumental Global Funding 5.254%, 01/25/2013 (Acquired 12/14/2007, Cost $1,019,341) (a) 1,031,166 745,000 Nationwide Life Global Fund 5.450%, 10/02/2012 (Acquired 09/25/2007, Cost $744,069) (a)(e) 769,324 1,200,000 New York Life Global Funding 5.250%, 10/16/2012 (Acquired 10/09/2007, Cost $1,199,484) (a) 1,227,816 800,000 Protective Life Corp. 5.450%, 09/28/2012 824,830 4,696,455 Media0.7% 1,095,000 Comcast Corp. 6.300%, 11/15/2017 1,136,092 Time Warner Inc. 995,000 7.700%, 05/01/2032 1,105,500 965,000 6.500%, 11/15/2036 938,952 3,180,544 Medical Supplies & Services0.3% Community Health Systems, Inc. 51,353 7.848%, 07/02/2014 49,428 778,647 7.570%, 07/25/2014 749,447 643,500 HCA Inc. 8.110%, 11/17/2013 620,977 1,419,852 Multi-Utilities & Unregulated Power1.1% 704,624 Aes Eastern Energy 9.000%, 01/02/2017 762,755 289,663 Edison Mission Energy Funding 7.330%, 09/15/2008 (Acquired 10/23/2002 and 08/03/2007, Cost $283,457) (a) 289,663 1,462,000 Homer City Funding LLC 8.137%, 10/01/2019 1,549,720 1,011,360 Kern River Funding Corp. 4.893%, 04/30/2018 (Acquired Multiple Dates, Cost $989,769) (a) 990,465 The accompanying notes are an integral part of these financial statements. page 21 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS28.9% (continued) Multi-Utilities & Unregulated Power1.1% (continued) $ 805,203 Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired Multiple Dates, Cost $830,439) (a) $ 806,604 457,285 Midwest Generation LLC 8.300%, 07/02/2009 464,144 4,863,351 Natural Gas Transmission0.2% 860,000 Tennessee Gas Pipeline Co. 7.500%, 04/01/2017 938,650 Oil, Gas & Consumable Fuels0.2% 1,010,000 Sabine Pass LNG LP 7.250%, 11/30/2013 964,550 Paper & Forest Products0.3% 510,000 Abitibi-Consolidated, Inc. 8.500%, 08/01/2029 (b) 348,075 850,000 Georgia Pacific Corp. 7.800%, 12/20/2012 808,605 1,156,680 Real Estate Investment Trusts0.3% 1,185,000 CPG Partners LP 3.500%, 03/15/2009 1,159,006 Transportation1.3% Burlington North Santa Fe 149,549 6.230%, 07/02/2018 156,560 728,662 4.830%, 01/15/2023 (e) 724,801 CSX Transportation, Inc. 990,000 5.750%, 03/15/2013 1,002,268 1,970,000 6.251%, 01/15/2023 2,000,082 Union Pacific Railroad Co. 1,425,000 5.450%, 01/31/2013 1,437,427 699,951 5.866%, 07/02/2030 759,097 6,080,235 The accompanying notes are an integral part of these financial statements. page 22 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount/Shares Value CORPORATE BONDS28.9% (continued) Utilities0.8% $ 1,075,000 Appalachian Power Co. 5.650%, 08/15/2012 $ 1,092,393 678,524 Indiantown Cogeneration 9.260%, 12/15/2010 707,565 1,860,000 West Penn Power Co. 5.950%, 12/15/2017 (Acquired Multiple Dates, Cost $1,856,095) (a) 1,869,069 3,669,027 Total Corporate Bonds (Cost $133,292,363) 132,897,918 PREFERRED STOCKS1.4% Thrifts & Mortgage Finance1.4% 126,180 Fannie Mae 8.25%, 12/31/2010 3,217,590 127,757 Freddie Mac 8.375%, 12/31/2012 3,340,846 Total Preferred Stocks (Cost $6,395,049) 6,558,436 MORTGAGE BACKED SECURITIES68.8% Banc of America Commercial Mortgage Inc. 3,135,000 Series 2004-2, Class A3, 4.050%, 11/10/2038 3,092,976 1,328,375 Series 2005-2, Class A2, 4.247%, 07/10/2043 1,326,437 3,370,000 Series 2005-5, Class A2, 5.001%, 10/10/2045 3,364,207 956,460 Series 2006-6, Class A1, 5.226%, 10/10/2045 960,058 1,190,000 Series 2006-4, Class A4, 5.634%, 07/10/2046 1,215,097 1,550,000 Series 2005-6, Class A2, 5.165%, 09/10/2047 1,554,008 1,610,000 Series 2007-2, Class A2, 5.634%, 04/10/2049 1,632,824 4,645,000 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2007-CD4, Class A4, 5.322%, 12/11/2049 4,631,285 CNH Equipment Trust 801,348 Series 2007-B, Class A1, 5.816%, 10/09/2008 802,999 1,340,000 Series 2007-B, Class A2A, 5.460%, 06/15/2010 1,348,110 2,859,153 Commercial Mortgage Pass-Through Certificate Series 2003-LB1A, Class A1, 3.251%, 06/10/2038 2,758,148 The accompanying notes are an integral part of these financial statements. page 23 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES68.8% (continued) Credit Suisse First Boston Mortgage Securities Corp. $ 602,872 Pool # 2005-10, 5.000%, 09/25/2015 $ 593,492 119,914 Pool # 2003-1, 7.000%, 02/25/2033 (e) 120,091 2,613 Pool # 2003-C3, 2.079%, 05/15/2038 (e) 2,613 FHLMC PC GOLD CASH 1,497,035 Pool # E0-1418, 4.000%, 07/01/2018 1,441,459 1,423,000 Pool # G1-1678, 4.500%, 04/01/2020 1,398,667 FHLMC Pools 151,682 Pool # M80779, 5.000%, 11/01/2009 152,097 1,881,530 Pool # B14039, 4.000%, 05/01/2014 1,866,428 1,717,337 Pool # G11672, 5.000%, 03/01/2015 1,745,760 492,002 Pool # B19614, 5.000%, 07/01/2015 500,654 1,499,760 Pool # G11970, 5.000%, 04/01/2016 1,502,330 1,198,985 Pool # E01647, 4.000%, 05/01/2019 1,153,235 117,979 Pool # 2692, 3.500%, 01/15/2023 (e) 117,777 764,464 Pool # A45788, 6.500%, 05/01/2035 789,337 FHLMC Remic 979,222 Series 2773, Class EB, 4.500%, 08/15/2013 977,138 5,571,505 Series R001, Class AE, 4.375%, 04/15/2015 5,544,411 586,461 Series 2848, Class CG, 5.000%, 06/15/2015 (e) 586,200 160,433 Series 2508, Class CR, 4.500%, 03/15/2016 (e) 160,015 1,714,835 Series 2786, Class GA, 4.000%, 08/15/2017 1,689,002 61,930 Series 2912, Class EQ, 5.500%, 12/15/2020 (e) 61,829 596,015 Series 2695, Class GU, 3.500%, 11/15/2022 (e) 592,041 1,101,985 Series 2731, Class AB, 4.500%, 11/15/2028 1,092,186 679,380 Series 2793, Class BA, 4.500%, 09/15/2029 668,313 1,495,000 Series 3200, Class ED, 5.000%, 12/15/2031 1,480,889 3,014,954 Series 2990, Class EN, 4.500%, 02/15/2033 2,972,861 2,210,023 Series 3031, Class LN, 4.500%, 08/15/2033 2,179,429 1,952,481 Series 3114, Class HN, 5.000%, 09/15/2033 1,955,021 3,918,528 Series 3169, Class BN, 5.000%, 06/15/2034 3,927,350 2,296,069 Series 3202, Class LN, 4.500%, 03/15/2035 2,264,853 1,413,570 Series 3114, Class KZ, 5.000%, 02/15/2036 1,130,352 FNMA Pools 385,621 Pool # 380542, 6.150%, 08/01/2008 385,268 434,825 Pool # 254659, 4.500%, 02/01/2013 436,184 916,759 Pool # 555648, 4.543%, 06/01/2013 914,470 840,684 Pool # 768008, 5.000%, 06/01/2013 851,463 The accompanying notes are an integral part of these financial statements. page 24 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES68.8% (continued) FNMA Pools(continued) $ 514,148 Pool # 768009, 5.000%, 06/01/2013 $ 520,569 861,983 Pool # 254806, 4.500%, 07/01/2013 864,735 760,448 Pool # 735065, 4.498%, 08/01/2013 757,729 1,386,992 Pool # 386341, 3.810%, 08/01/2013 1,337,047 1,148,173 Pool # 386441, 3.980%, 08/01/2013 1,125,933 445,384 Pool # 763019, 5.000%, 08/01/2013 450,946 1,591,941 Pool # 254909, 4.000%, 09/01/2013 1,579,526 537,933 Pool # 255450, 4.500%, 10/01/2014 539,563 1,167,439 Pool # 745659, 5.000%, 04/01/2016 1,186,977 1,293,062 Pool # 745444, 5.500%, 04/01/2016 1,314,686 4,412,704 Pool # 357312, 5.000%, 12/01/2017 4,423,328 159,923 Pool # 254759, 4.500%, 06/01/2018 157,352 971,221 Pool # 254919, 4.000%, 09/01/2018 934,704 2,808,619 Pool # 254865, 4.500%, 09/01/2018 2,763,465 1,862,496 Pool # 725546, 4.500%, 06/01/2019 1,831,825 4,061,616 Pool # 735841, 4.500%, 11/01/2019 3,994,730 2,944,701 Pool # 888105, 5.000%, 08/01/2020 2,951,790 27,487 Pool # 433043, 6.500%, 06/01/2028 28,491 57,476 Pool # 447704, 6.500%, 11/01/2028 59,573 28,363 Pool # 448235, 6.500%, 11/01/2028 29,398 74,715 Pool # 448635, 6.500%, 11/01/2028 77,442 3,946 Pool # 449012, 6.500%, 11/01/2028 4,090 26,164 Pool # 487778, 6.500%, 03/01/2029 27,112 1,030,290 Pool # 555203, 7.000%, 09/01/2032 1,072,936 2,211,741 Pool # 730839, 5.000%, 07/01/2033 2,161,322 1,694,341 Pool # 727181, 5.000%, 08/01/2033 1,655,717 2,815,390 Pool # 739821, 5.000%, 09/01/2033 2,751,210 2,433,263 Pool # 740255, 5.000%, 10/01/2033 2,377,794 7,407,845 Pool # 725027, 5.000%, 11/01/2033 7,238,975 1,578,370 Pool # 952768, 7.000%, 09/01/2037 (e) 1,641,893 FNMA Remic 1,014,072 Series 2002-74, Class PJ, 5.000%, 03/25/2015 1,012,328 4,384,672 Series 2005-35, Class AC, 4.000%, 08/25/2018 4,315,733 3,817,880 Series 2004-93, Class DG, 4.250%, 04/25/2019 3,767,899 97,102 Series 2003-58, Class PN, 3.500%, 10/25/2021 (e) 96,836 85,000 Series 1994-3, Class PL, 5.500%, 01/25/2024 86,409 772,235 Series 2005-27, Class NA, 5.500%, 01/25/2024 772,391 The accompanying notes are an integral part of these financial statements. page 25 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES68.8% (continued) FNMA Remic(continued) $ 2,266,839 Series 2005-95, Class LN, 4.500%, 03/25/2033 $ 2,238,070 44,933 Series 2004-64, Class BA, 5.000%, 03/25/2034 44,895 960,000 Series 2004-26, Class PE, 4.500%, 04/25/2034 872,911 760,357 Series 2002-T4, Class A3, 7.500%, 12/25/2041 807,328 415,866 Series 2003-W19, Class IA5, 5.500%, 11/25/2043 (e) 414,713 917,696 Series 2004-T2, Class IA3, 7.000%, 11/25/2043 984,575 FNMA TBA 12,280,000 6.000%, 01/01/2029 (d) 12,468,031 24,705,000 6.000%, 02/01/2033 (d) 25,060,134 56,460,000 5.000%, 01/01/2034 (d) 55,083,788 13,350,000 5.500%, 01/01/2034 (d) 13,333,313 30,790,000 6.500%, 01/01/2035 (d) 31,646,333 13,151 9.500%, 10/15/2009 (d) 13,584 2,926,022 GMAC Commercial Mortgage Securities Inc. Pool # 2003-C1, 3.337%, 05/10/2036 2,843,935 2,001,697 GNMA Pool Pool # 2005-21, 5.000%, 03/20/2035 1,768,118 Greenwich Capital Commercial Funding Corp. 2,945,000 Series 2005-GG5, Class A2, 5.117%, 04/10/2037 2,950,002 2,470,000 Series 2007-GG9, Class A2, 5.381%, 03/10/2039 2,482,818 2,550,000 Series 2007-GG9, Class A4, 5.444%, 03/10/2039 2,565,055 2,998,326 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 5.340%, 03/06/2020 (Acquired 09/17/2007 and 11/19/2007, Cost $2,973,206) (a)(c) 2,866,244 5,040,000 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP9, Class A3, 5.336%, 05/15/2047 5,021,211 LB-UBS Commercial Mortgage Trust 503,804 Series 2003-C3, Class A1, 2.599%, 05/15/2027 502,227 3,550,000 Series 2003-C3, Class A2, 3.086%, 05/15/2027 3,523,493 1,590,000 Series 2005-C5, Class A2, 4.885%, 09/15/2030 1,586,691 4,300,000 Series 2005-C7, Class A25.103%, 11/15/2030 4,307,184 642,331 Series 1998-C4, Class A2, 6.300%, 10/15/2035 645,944 2,440,000 Series 2006-C6, Class A4, 5.372%, 09/15/2039 2,448,405 4,100,000 Series 2007-C2, Class A2, 5.303%, 02/15/2040 4,111,548 745,378 Master Alternative Loans Trust Pool # 2004-6, 4.500%, 07/25/2014 732,267 The accompanying notes are an integral part of these financial statements. page 26 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES68.8% (continued) $ 593,067 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 $ 591,467 1,550,000 MBNA Credit Card Master Trust Series 2005-A7, Class A7, 4.300%, 02/15/2011 1,548,042 Merrill Lynch Commercial Mortgage Trust 279,345 Series 2002-MW1, Class A2, 4.929%, 07/12/2034 (e) 278,519 1,632,150 Series 2006-C2, Class A1, 5.601%, 08/12/2043 1,648,472 1,404,416 Series 2006-3, Class A1, 4.711%, 07/12/2046 1,395,279 Morgan Stanley Capital I 1,019,725 Series # 2003-IQ4, Class A1, 3.270%, 05/15/2040 999,489 1,375,000 Series 2006-HQ8, Class A4, 5.565%, 03/12/2044 1,388,398 2,260,000 SLM Student Loan Trust Series 2007-7, Class A1, 5.038%, 10/25/2012 (c) 2,248,700 Wachovia Bank Commercial Mortgage Trust 1,185,815 Series # 2003-C5, Class A1, 2.986%, 06/15/2035 1,145,975 1,300,000 Series 2006-C24, Class A3, 5.558%, 03/15/2045 1,318,899 2,796,592 Wells Fargo Mortgage Backed Securities Trust Pool # 2006-3, 5.500%, 03/25/2036 2,805,950 Total Mortgage Backed Securities (Cost $312,913,574) 316,543,825 SUPRANATIONAL ISSUE0.3% European Investment Bank 1,270,000 4.875%, 02/15/2036 (b) 1,249,495 Total Supranational Issue (Cost $1,259,548) 1,249,495 The accompanying notes are an integral part of these financial statements. page 27 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS15.8% US Government Agency Issue (f) 13.8% $ 63,578,000 Federal Home Loan Bank Discount Note, 2.920%, 01/02/2008 $ 63,567,686 Variable Rate Demand Note (g) 2.0% 9,138,122 U.S. Bank Demand Note, 4.949%, 12/31/2031 9,138,122 Total Short-Term Investments (Cost $72,705,808) 72,705,808 Total Investments125.7% (Cost $575,217,102) 578,060,826 Liabilities in Excess of Other Assets(25.7)% (118,055,426 ) TOTAL NET ASSETS100.0% $ 460,005,400 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.The total value of these securities amounted to $27,528,771 (6.0% of net assets) at December 31, 2007. (b) U.S.-dollar denominated security of foreign issuer. (c) Adjustable Rate. (d) When-issued security. (e) Security marked as segregated to cover when-issued security. (f) The obligations of certain U.S. Government-sponsored entities are neither issued nor guaranteed by the United States Treasury. (g) Variable rate demand notes are considered short-term obligations and are payable upon demand.Interest rates change periodically on specified dates.The rates listed are as of December 31, 2007. The accompanying notes are an integral part of these financial statements. page 28 Frontegra Columbus Core Plus Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Credit Default Swaps Expiration Notional Date Amount Value(a) Receive quarterly a fixed annual rate of 5.15% multiplied by the notional amount and pay to JP Morgan Chase upon default event of Ford Motor Credit Co., par value of the notional amount of Ford Motor Credit Co. 7.000%, 10/01/13 3/20/11 $ 2,250,000 $ (115,080 ) Receive quarterly a fixed annual rate of 2.75% multiplied by the notional amount and pay to JP Morgan Chase upon default event of a Dow Jones CDX North America High Yield Index reference obligation, par value of the notional amount of Dow Jones CDX North America High Yield Index reference obligation 6/20/12 1,577,800 (2,367 ) Receive quarterly a fixed annual rate of 1.20% multiplied by the notional amount and pay to Goldman Sachs upon default event of a Dow Jones CDX North America High Yield Index reference obligation, par value of the notional amount of Dow Jones CDX North America High Yield Index reference obligation 6/20/12 21,640,000 (16,373 ) Receive quarterly a fixed annual rate of 0.60% multiplied by the notional amount and pay to JP Morgan Chase upon default event of a Dow Jones CDX North America High Yield Index reference obligation, par value of the notional amount of Dow Jones CDX North America High Yield Index reference obligation 12/20/12 46,820,000 6,989 $ 72,287,800 $ (126,831 ) (a) Includes interest paid or received by the Fund on the notional amount. The accompanying notes are an integral part of these financial statements. page 29 Frontegra Columbus Core Plus Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2007 (Unaudited) Assets: Investments at value (cost $575,217,102) $ 578,060,826 Interest receivable 2,748,331 Deposits with broker and custodian for swaps 4,190,000 Receivable for Fund shares sold 594,778 Receivable for investments sold 443,343,539 Unrealized appreciation on swaps 6,989 Other assets 30,312 Total assets 1,028,974,775 Liabilities: Payable to custodian 1,122,175 Payable for investments purchased 566,124,403 Payable to broker 1,446,128 Accrued investment advisory fee 92,638 Unrealized depreciation on swaps 133,820 Accrued expenses 50,211 Total liabilities 568,969,375 Net Assets $ 460,005,400 Net Assets Consist of: Paid in capital $ 452,858,391 Undistributed net investment income 91,567 Accumulated net realized gain on investments sold, swap contracts and foreign currency 4,338,549 Net unrealized appreciation (depreciation) on: Investments 2,843,724 Swap contracts (126,831 ) Net Assets $ 460,005,400 Capital Stock, $0.01 Par Value Authorized 100,000,000 Issued and outstanding 14,613,260 Net Asset Value, Redemption Price and Offering Price Per Share $ 31.48 The accompanying notes are an integral part of these financial statements. page 30 Frontegra Columbus Core Plus Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2007 (Unaudited) Investment Income: Interest $ 10,750,070 Expenses: Investment advisory fees (Note 3) 824,666 Fund administration and accounting fees 61,084 Custody fees 28,982 Audit fees 16,095 Federal and state registration fees 13,760 Legal fees 10,950 Shareholder servicing fees 5,940 Compliance support expenses 3,517 Directors’ fees and related expenses 3,640 Reports to shareholders 2,444 Other 4,636 Total expenses before waiver 975,714 Waiver of expenses by Adviser (Note 3) (449,467 ) Net expenses 526,247 Net Investment Income 10,223,823 Realized and Unrealized Gain (Loss) on Investments: Realized gain (loss) on: Investments 9,935,077 Swap contracts 2,740,341 Foreign currency translation (92,836 ) Change in net unrealized appreciation/depreciation on: Investments 4,489,648 Swap contracts (375,594 ) Net Realized and Unrealized Gain on Investments 16,696,636 Net Increase in Net Assets Resulting from Operations $ 26,920,459 The accompanying notes are an integral part of these financial statements. page 31 Frontegra Columbus Core Plus Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2007 Year Ended (Unaudited) June 30, 2007 Operations: Net investment income $ 10,223,823 $ 14,451,056 Net realized gain (loss) on: Investments 9,935,077 5,102,933 Swap contracts 2,740,341 68,819 Foreign currency translation (92,836 ) 75,201 Change in net unrealized appreciation/depreciation on: Investments 4,489,648 2,437,286 Swap contracts (375,594 ) 254,715 Net increase in net assets resulting from operations 26,920,459 22,390,010 Distributions Paid From: Net investment income (10,042,359 ) (14,405,929 ) Net realized gain on investments (3,906,915 ) — Net decrease in net assets resulting from distributions paid (13,949,274 ) (14,405,929 ) Capital Share Transactions: Shares issued in connection with acquisition of Columbus Core Plus Fund (see Note 7) 139,917,196 — Shares sold 74,712,699 31,004,977 Shares issued to holders in reinvestment of distributions 13,095,168 13,258,827 Shares redeemed (57,520,645 ) (89,297,680 ) Net increase (decrease) in net assets resulting from capital share transactions 170,204,418 (45,033,876 ) Total Increase (Decrease) in Net Assets 183,175,603 (37,049,795 ) Net Assets: Beginning of period 276,829,797 313,879,592 End of period (includes undistributed net investment income (loss) of $91,567 and $(89,897), respectively) $ 460,005,400 $ 276,829,797 The accompanying notes are an integral part of these financial statements. page 32 Frontegra Columbus Core Plus Fund FINANCIAL HIGHLIGHTS Six Months Ended Year Year Year Year Year December 31, Ended Ended Ended Ended Ended 2007 June 30, June 30, June 30, June 30, June 30, (Unaudited) 2007 2006 2005 2004 2003 Net Asset Value, Beginning of Period $ 30.40 $ 29.72 $ 31.50 $ 30.51 $ 31.92 $ 30.21 Income (Loss) from Investment Operations: Net investment income 0.78 (4) 1.54 1.41 1.13 0.99 1.80 Net realized and unrealized gain (loss) on investments 1.28 0.68 (1.30 ) 0.98 (0.45 ) 2.06 Total Income from Investment Operations 2.06 2.22 0.11 2.11 0.54 3.86 Less Distributions Paid: From net investment income (0.71 ) (1.54 ) (1.45 ) (1.12 ) (0.98 ) (1.87 ) From net realized gain on investments (0.27 ) — (0.44 ) — (0.97 ) (0.28 ) Total Distributions Paid (0.98 ) (1.54 ) (1.89 ) (1.12 ) (1.95 ) (2.15 ) Net Asset Value, End of Period $ 31.48 $ 30.40 $ 29.72 $ 31.50 $ 30.51 $ 31.92 Total Return(1) 6.74 % 7.52 % 0.36 % 7.00 % 1.71 % 13.29 % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ 460,005 $ 276,830 $ 313,880 $ 316,474 $ 346,733 $ 358,052 Ratio of expenses to average net assets(2)(3) 0.26 % 0.20 % 0.20 % 0.408 % 0.425 % 0.425 % Ratio of net investment income to average net assets(2)(3) 4.96 % 4.95 % 4.59 % 3.30 % 2.71 % 5.78 % Portfolio turnover rate(1) 472 % 978 % 1,247 % 1,222 % 1,409 % 489 % (1) Not annualized for periods less than a full year. (2) Net of waivers and reimbursements by Adviser.Without waivers and reimbursements of expenses, the ratio of expenses to average net assets would have been 0.48%, 0.50%, 0.50%, 0.501%, 0.507% and 0.505%, and the ratio of net investment income to average net assets would have been 4.74%, 4.65%, 4.29%, 3.21%, 2.63% and 5.70% for the periods ended December 31, 2007, June 30, 2007, June 30, 2006, June 30, 2005, June 30, 2004 and June 30, 2003, respectively. (3) Annualized for periods less than a full year. (4) Per share net investment income has been calculated using the daily average share method. The accompanying notes are an integral part of these financial statements. page 33 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 2/23/01 commencement of operations. Portfolio Total Return** FOR THE PERIOD ENDED 12/31/07 SIX MONTHS 6.72% ONE YEAR 7.76% FIVE YEAR AVERAGE ANNUAL 4.88% SINCE COMMENCEMENT AVERAGE ANNUAL 5.49% This chart assumes an initial gross investment of $100,000 made on 2/23/01 (commencement of operations). Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Lehman Brothers Aggregate Bond Index is an unmanaged market value-weighted performance benchmark for investment-grade fixed-rate debt issues, including government, corporate, asset backed and mortgage backed securities, with maturities of at least one year.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in fixed income securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 34 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS December 31, 2007 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES11.9% American Express Credit Account Master Trust $ 770,000 2005-3, Class A, 5.030%, 01/18/2011 (c)(e) $ 769,851 235,000 2005-6, Class A, 5.030%, 03/15/2011 (c)(e) 234,851 Americredit Automobile Receivables Trust 193,908 2007-DF, Class A1, 5.914%, 10/06/2008 (c)(e) 194,257 605,000 2007-DF, Class A2A, 5.660%, 01/06/2011 (e) 604,998 775,000 Bank One Issuance Trust 2003-3A, Class A3, 5.140%, 12/15/2010 (c)(e) 775,249 Capital One Auto Trust 238,017 2007-A, Class A2, 5.330%, 05/15/2010 (e) 238,325 405,245 2007-B, Class A2, 5.270%, 06/15/2010 (e) 405,746 930,000 Capital One Master Trust 2001-1, Class A, 5.227%, 12/15/2010 (c) 930,412 78,812 Carmax Auto Trust 2006-2, Class A2, 5.290%, 06/15/2009 (e) 78,853 159,675 Caterpillar Financial Asset Trust 2007-A, Class A1, 5.672%, 09/25/2008 160,009 935,000 Chase Issuance Trust 2005-1A, Class A1, 5.040%, 12/15/2010 (c)(e) 935,028 Citibank Credit Card Issuance Trust 530,000 2003-A1, Class A1, 5.343%, 01/15/2010 530,126 830,000 2001-A1, Class A1, 5.045%, 02/07/2010 (c) 830,214 440,000 2003-A8, Class A8, 3.500%, 08/16/2010 436,530 180,000 Discover Card Master Trust I 2001-1, Class A, 5.160%, 01/15/2008 (c)(e) 180,019 229,526 Ford Credit Auto Trust 2006-B, Class A2A, 5.420%, 07/15/2009 (e) 229,809 120,873 GS Auto Loan Trust 2006-1, Class A2, 5.470%, 02/15/2009 (e) 120,945 295,000 Hertz Vehicle Financing LLC 2005-2A, Class A6, 5.080%, 11/25/2011 (Acquired 12/15/2005 and 08/03/2007, Cost $294,952) (a) 297,057 Honda Auto Receivables Owner Trust 148,045 2007-3, Class A1, 5.565%, 04/15/2008 148,311 474,227 2006-1, Class A3, 5.070%, 02/18/2010 474,958 44,638 Keystone Owner Trust 1998-P1, Class M1, 7.530%, 05/25/2025 (Acquired 04/22/2003 and 08/03/2007, Cost $46,433) (a) 44,488 The accompanying notes are an integral part of these financial statements. page 35 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES11.9% (continued) MBNA Master Credit Card Trust $ 815,000 1998-E, Class A, 5.390%, 09/15/2010 $ 815,373 425,000 2003-A7, Class A7, 2.650%, 11/15/2010 421,134 279,572 Mid-State Trust 11, Class A1, 4.864%, 07/15/2038 275,010 175,730 Nissan Auto Receivables Owner Trust 2006-B, Class A3, 5.160%, 02/15/2010 176,078 SLM Student Loan Trust 206,105 2007-1, Class A1, 5.050%, 04/25/2012 (c)(e) 206,171 219,396 2007-2, Class A1, 5.064%, 04/25/2014 (c) 219,115 USAA Auto Owner Trust 733,407 2006-1, Class A3, 5.010%, 09/15/2010 734,640 571,028 2006-3, Class A3, 5.470%, 02/15/2011 (e) 573,627 Total Asset Backed Securities (Cost $14,434,388) 12,041,184 CORPORATE BONDS31.6% Beverages0.1% 115,000 Diageo Capital plc 5.750%, 10/23/2017 (b) 115,653 Capital Markets0.4% 155,000 Goldman Sachs Group, Inc. 5.625%, 01/15/2017 151,369 215,000 Morgan Stanley 5.550%, 04/27/2017 209,661 361,030 Commercial Banks5.3% 415,000 Bank Of New York Mellon 4.950%, 11/01/2012 414,995 475,000 BB&T Corp. 4.900%, 06/30/2017 438,586 480,000 Firstar Bank 7.125%, 12/01/2009 504,413 HSBC Bank 310,000 4.625%, 04/01/2014 297,070 195,000 6.000%, 08/09/2017 199,840 The accompanying notes are an integral part of these financial statements. page 36 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS31.6% (continued) Commercial Banks5.3% (continued) $ 335,000 JP Morgan Chase Bank 6.000%, 10/01/2017 $ 340,702 870,000 Marshall & Ilsley Bank 5.401%, 12/04/2012 820,479 695,000 Suntrust Bank 5.092%, 05/21/2012 683,636 220,000 U.S. Bank 4.950%, 10/30/2014 214,527 555,000 Wachovia Bank 6.000%, 11/15/2017 558,709 Wells Fargo Bank 165,000 4.750%, 02/09/2015 157,594 470,000 5.750%, 05/16/2016 476,855 220,000 5.625%, 12/11/2017 220,134 5,327,540 Computers and Peripherals0.2% 185,000 Tyco Electronics Group S A 6.000%, 10/01/2012 (Acquired 09/20/2007, Cost $184,919) (a)(b) 189,579 Consumer Finance1.2% 445,000 American Express Co. 6.150%, 08/28/2017 456,692 375,000 ERAC USA Finance Co. 6.375%, 10/15/2017 (Acquired 10/10/2007, Cost $374,344) (a) 362,292 435,000 Household Finance Corp. 6.375%, 10/15/2011 448,191 1,267,175 Diversified Financial Services6.0% 450,000 Aetna, Inc. 6.750%, 12/15/2037 448,874 American General Finance 275,000 5.900%, 09/15/2012 278,168 385,000 6.900%, 12/15/2017 385,385 The accompanying notes are an integral part of these financial statements. page 37 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS31.6% (continued) Diversified Financial Services6.0% (continued) Bank Of America Corp. $ 420,000 5.300%, 03/15/2017 $ 408,398 165,000 6.000%, 09/01/2017 168,576 280,000 5.750%, 12/01/2017 280,642 230,000 Cargill, Inc. 5.600%, 09/15/2012 (Acquired 09/06/2007, Cost $229,929) (a) 233,770 CIT Group Inc. 335,000 7.625%, 11/30/2012 339,558 395,000 5.638%, 12/21/2012 345,627 Citigroup, Inc. 100,000 5.500%, 02/15/2017 97,185 320,000 6.125%, 11/21/2017 328,702 210,000 Genworth Global Funding 5.200%, 10/08/2010 213,014 370,000 International Lease Finance Corp. 5.350%, 03/01/2012 370,243 JP Morgan Chase & Co. 105,000 6.625%, 03/15/2012 110,720 165,000 6.000%, 01/15/2018 167,868 230,000 Liberty Property LP 6.625%, 10/01/2017 230,126 145,000 Merrill Lynch & Co. 6.400%, 08/28/2017 147,314 270,000 Morgan Stanley 5.950%, 12/28/2017 269,807 Pricoa Global Funding I 180,000 5.331%, 03/03/2009 (Acquired 03/01/2006 and 08/03/2007, Cost $180,000) (a) 179,828 330,000 5.400%, 10/18/2012 (Acquired 10/11/2007, Cost $329,343) (a) 342,241 335,000 Prudential Financial Inc. 6.000%, 12/01/2017 333,618 200,000 Simon Property Group LP 5.100%, 06/15/2015 188,038 211,037 Windsor Financing LLC 5.881%, 07/15/2017 (Acquired Multiple Dates, Cost $210,551) (a) 221,891 6,089,593 The accompanying notes are an integral part of these financial statements. page 38 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS31.6% (continued) Diversified Telecommunication Services2.3% $ 575,000 AT&T, Inc. 6.300%, 01/15/2038 $ 584,196 385,000 British Telecom plc 5.950%, 01/15/2018 (b) 388,055 180,000 Comcast Cable Communications Holdings, Inc. 8.375%, 03/15/2013 201,939 285,000 Deutsche Telekom International Finance BV 5.750%, 03/23/2016 (b) 285,267 350,000 Sprint Nextel Corp. 6.000%, 12/01/2016 335,228 240,000 Telecom Italia Capital 5.250%, 11/15/2013 (b) 237,199 265,000 Telefonica Emisiones SAU 6.221%, 07/03/2017 (b) 275,333 2,307,217 Electric Utilities4.1% Commonwealth Edison Co. 640,000 4.740%, 08/15/2010 639,377 200,000 5.950%, 08/15/2016 202,890 95,000 6.150%, 09/15/2017 97,899 225,000 Consumers Energy Co. 4.400%, 08/15/2009 223,041 400,000 Entergy Arkansas Inc. 5.000%, 07/01/2018 (Acquired 06/18/2003 and 08/03/2007, Cost $394,527) (a) 369,287 Entergy Gulf States, Inc. 215,000 4.875%, 11/01/2011 207,531 235,000 5.250%, 08/01/2015 222,412 170,000 Entergy Louisiana LLC 5.500%, 04/01/2019 162,309 157,830 FPL Energy Virginia Funding Corp. 7.520%, 06/30/2019 (Acquired 02/10/2006 and 08/03/2007, Cost $176,705) (a) 183,508 375,000 Great River Energy 5.829%, 07/01/2017 (Acquired 06/21/2007 and 08/03/2007, Cost $375,000) (a)(e) 384,491 The accompanying notes are an integral part of these financial statements. page 39 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS31.6% (continued) Electric Utilities4.1% (continued) Indianapolis Power & Light Co. $ 80,000 6.300%, 07/01/2013 (Acquired 10/17/2006 and 08/03/2007, Cost $82,541) (a) $ 83,714 175,000 6.050%, 10/01/2036 (Acquired 10/02/2006 and 08/03/2007, Cost $173,877) (a) 171,203 239,250 Mackinaw Power LLC 6.296%, 10/31/2023 (Acquired Multiple Dates, Cost $239,625) (a) 256,069 165,000 Northern State Power 6.200%, 07/01/2037 170,421 355,000 Southern California Edison Co. 4.740%, 02/02/2009 354,502 260,000 Virginia Electric & Power Co. 5.950%, 09/15/2017 268,008 210,000 Westar Energy Inc. 6.000%, 07/01/2014 214,129 4,210,791 Food & Staples Retailing1.2% 275,000 General Mills, Inc. 5.650%, 09/10/2012 279,487 220,000 Kellogg Co. 5.125%, 12/03/2012 221,842 480,000 Kraft Foods, Inc. 6.125%, 02/01/2018 483,670 200,000 Kroger Co. 6.400%, 08/15/2017 209,183 1,194,182 Gas Utilities1.5% 445,551 Alliance Pipeline U.S. 4.591%, 12/31/2025 (Acquired Multiple Dates, Cost $425,743) (a) 442,161 225,000 Gulfstream Natural Gas 5.560%, 11/01/2015 (Acquired Multiple Dates, Cost $225,584) (a) 221,150 370,000 Northern Natural Gas Co. 5.375%, 10/31/2012 (Acquired 04/05/2006, Cost $367,010) (a) 380,654 The accompanying notes are an integral part of these financial statements. page 40 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS31.6% (continued) Gas Utilities1.5% (continued) $ 280,000 Rockies Express Pipeline 6.448%, 08/20/2009 (Acquired 09/17/2007, Cost $279,306) (a) $ 280,076 175,000 Source Gas LLC 5.900%, 04/01/2017 (Acquired 04/11/2007 and 08/03/2007, Cost $174,449) (a) 166,762 50,000 Southern Star Cent Gas 6.000%, 06/01/2016 (Acquired 04/06/2006 and 08/03/2007 Cost $49,832) (a) 48,875 1,539,678 Insurance2.7% 325,000 Genworth Financial, Inc. 5.650%, 06/15/2012 328,601 270,000 Jackson National Life Global Funding 5.125%, 02/10/2011 (Acquired Multiple Dates, Cost $268,461) (a) 281,107 235,000 Monumental Global Funding 5.254%, 01/25/2013 (Acquired 12/14/2007, Cost $224,925) (a) 227,534 795,000 Nationwide Life Global Fund 5.450%, 10/02/2012 (Acquired 09/25/2007, Cost $794,006) (a) 820,956 225,000 New York Life Global Funding 5.250%, 10/16/2012 (Acquired 10/09/2007, Cost $224,903) (a) 230,216 795,000 Protective Life Corp. 5.450%, 09/28/2012 819,675 2,708,089 Media0.9% 280,000 Comcast Corp. 6.300%, 11/15/2017 290,508 Time Warner, Inc. 220,000 7.700%, 05/01/2032 244,432 220,000 6.500%, 11/15/2036 214,061 165,000 Walt Disney Co. 6.375%, 03/01/2012 175,189 924,190 The accompanying notes are an integral part of these financial statements. page 41 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS31.6% (continued) Multi-Utilities & Unregulated Power0.9% $ 262,640 Kern River Funding Corp. 4.893%, 04/30/2018 (Acquired Multiple Dates, Cost $257,340) (a) $ 257,214 219,601 Kiowa Power Partners LLC 4.811%, 12/30/2013 (Acquired 11/22/2004 and 08/03/2007, Cost $226,864) (a) 219,983 400,000 Midamerican Energy Holdings 6.500%, 09/15/2037 (Acquired 08/23/2007 and 11/08/2007, Cost $399,033) (a) 417,714 894,911 Oil, Gas & Consumable Fuels0.6% 245,000 EOG Resources, Inc. 5.875%, 09/15/2017 251,181 381,408 PF Export Receivables Master Trust 3.748%, 06/01/2013 (Acquired Multiple Dates, Cost $379,804) (a) 376,118 627,299 Pharmaceuticals0.2% 210,000 Astrazeneca plc 5.400%, 09/15/2012 (b) 217,108 Transportation3.0% Burlington North Santa Fe 667,497 6.230%, 07/02/2018 698,790 738,519 4.575%, 01/15/2021 709,753 CSX Transportation, Inc. 205,000 6.750%, 03/15/2011 215,118 435,000 6.251%, 01/15/2023 441,642 Union Pacific Corp. 320,000 5.450%, 01/31/2013 322,790 581,032 5.404%, 07/02/2025 609,247 2,997,340 Utilities1.0% 235,000 Appalachian Power Co. 5.650%, 08/15/2012 238,803 The accompanying notes are an integral part of these financial statements. page 42 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value CORPORATE BONDS31.6% (continued) Utilities1.0% (continued) $ 330,000 Florida Power Corp. 5.800%, 09/15/2017 $ 342,762 410,000 West Penn Power Co. 5.950%, 12/15/2017 (Acquired Multiple Dates, Cost $409,144) (a) 411,999 993,564 Total Corporate Bonds (Cost $29,213,366) 31,964,939 MORTGAGE BACKED SECURITIES63.2% Banc of America Commercial Mortgage Inc. 485,000 Series 2004-2, Class A3, 4.050%, 11/10/2038 478,499 343,705 Series 2005-2, Class A2, 4.247%, 07/10/2043 343,204 180,000 Series 2005-5, Class A2, 5.001%, 10/10/2045 179,691 279,513 Series 2006-6, Class A1, 5.226%, 10/10/2045 280,565 345,000 Series 2005-6, Class A2, 5.165%, 09/10/2047 345,892 295,000 Series 2007-2, Class A2, 5.634%, 04/10/2049 299,182 265,000 Series 2006-4, Class A4, 5.634%, 07/10/2046 270,589 850,000 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2007-CD4, Class A4, 5.322%, 12/11/2049 847,490 CNH Equipment Trust 304,512 Series 2007-B, Class A1, 5.816%, 10/09/2008 305,140 295,000 Series 2007-B, Class A2A, 5.460%, 06/15/2010 296,785 803,200 Commercial Mortgage Pass-Through Certificate Series 2003-LB1A, Class A1, 3.251%, 06/10/2038 774,826 Credit Suisse First Boston Mortgage Securities Corp. 168,679 Pool # 2005-10, 5.000%, 09/25/2015 166,055 36,423 Pool # 2003-1, 7.000%, 02/25/2033 (e) 36,477 FHLMC PC GOLD CASH 388,627 Pool # E0-1418, 4.000%, 07/01/2018 374,200 319,659 Pool # G1-1678, 4.500%, 04/01/2020 (e) 314,193 FHLMC Pools 367,723 Pool # B18639, 4.000%, 01/01/2015 364,263 133,317 Pool # B19614, 5.000%, 07/01/2015 135,661 419,933 Pool # G11970, 5.000%, 04/01/2016 420,652 337,742 Pool # E01647, 4.000%, 05/01/2019 324,855 The accompanying notes are an integral part of these financial statements. page 43 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES63.2% (continued) FHLMC Pools(continued) $ 34,445 Pool # 2692, 3.500%, 01/15/2023 (e) $ 34,386 206,284 Pool # A45788, 6.500%, 05/01/2035 212,996 FHLMC Remic 7,949 Series 25, Class B, 6.500%, 12/25/2008 7,924 319,536 Series 2773, Class EB, 4.500%, 08/15/2013 318,856 264,018 Series 2775, Class ON, 3.000%, 11/15/2013 260,835 161,253 Series 2848, Class CG, 5.000%, 06/15/2015 (e) 161,181 43,958 Series 2508, Class CR, 4.500%, 03/15/2016 (e) 43,843 480,849 Series 2786, Class GA, 4.000%, 08/15/2017 473,605 16,673 Series 2912, Class EQ, 5.500%, 12/15/2020 (e) 16,646 142,332 Series 2695, Class GU, 3.500%, 11/15/2022 (e) 141,383 306,302 Series 2731, Class AB, 4.500%, 11/15/2028 303,579 176,377 Series 2793, Class BA, 4.500%, 09/15/2029 173,504 841,177 Series 2990, Class EN, 4.500%, 02/15/2033 829,433 611,469 Series 3031, Class LN, 4.500%, 08/15/2033 603,004 547,425 Series 3114, Class HN, 5.000%, 09/15/2033 548,137 1,016,265 Series 3169, Class BN, 5.000%, 06/15/2034 1,018,553 547,817 Series 3202, Class LN, 4.500%, 03/15/2035 540,369 423,736 Series 3036, Class LZ, 5.000%, 09/15/2035 339,531 394,485 Series 3114, Class KZ, 5.000%, 02/15/2036 315,447 FNMA Pools 82,324 Pool # 380542, 6.150%, 08/01/2008 82,248 1,204,000 Pool # 385537, 4.745%, 11/01/2012 1,214,711 112,125 Pool # 254659, 4.500%, 02/01/2013 112,475 259,470 Pool # 768008, 5.000%, 06/01/2013 262,797 147,413 Pool # 768009, 5.000%, 06/01/2013 149,254 237,333 Pool # 555648, 4.543%, 06/01/2013 236,741 246,281 Pool # 254806, 4.500%, 07/01/2013 247,067 195,422 Pool # 735065, 4.498%, 08/01/2013 194,724 402,675 Pool # 386341, 3.810%, 08/01/2013 388,175 304,440 Pool # 386441, 3.980%, 08/01/2013 298,543 137,982 Pool # 763019, 5.000%, 08/01/2013 139,705 62,348 Pool # 254909, 4.000%, 09/01/2013 61,861 28,725 Pool # 255450, 4.500%, 10/01/2014 28,812 351,751 Pool # 745456, 5.500%, 03/01/2016 359,608 323,065 Pool #745659, 5.000%, 04/01/2016 328,472 364,891 Pool # 745444, 5.500%, 04/01/2016 370,994 The accompanying notes are an integral part of these financial statements. page 44 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES63.2% (continued) FNMA Pools(continued) $ 392,461 Pool # 357312, 5.000%, 12/01/2017 $ 393,406 155,076 Pool # 254759, 4.500%, 06/01/2018 152,583 252,116 Pool # 254919, 4.000%, 09/01/2018 242,637 522,593 Pool # 725546, 4.500%, 06/01/2019 513,987 1,046,227 Pool # 735841, 4.500%, 11/01/2019 1,028,998 279,073 Pool # 555203, 7.000%, 09/01/2032 290,624 425,656 Pool # 730839, 5.000%, 07/01/2033 415,953 324,586 Pool # 727181, 5.000%, 08/01/2033 317,187 542,000 Pool # 739821, 5.000%, 09/01/2033 529,645 333,537 Pool # 386320, 4.550%, 10/01/2033 319,129 469,147 Pool # 740255, 5.000%, 10/01/2033 458,452 968,386 Pool # 725027, 5.000%, 11/01/2033 946,311 268,025 Pool # 952768, 7.000%, 09/01/2037 278,812 FNMA Remic 262,034 Series 2002-74, Class PJ, 5.000%, 03/25/2015 261,583 846,165 Series 2005-35, Class AC, 4.000%, 08/25/2018 832,861 837,566 Series 2004-93, Class DG, 4.250%, 04/25/2019 826,601 24,781 Series 2003-58, Class PN, 3.500%, 10/25/2021 (e) 24,713 198,888 Series 2005-27, Class NA, 5.500%, 01/25/2024 198,928 634,360 Series 2005-95, Class LN, 4.500%, 03/25/2033 626,309 111,843 Series 2003-W19, Class IA5, 5.500%, 11/25/2033 (e) 111,533 247,132 Series 2004-64, Class BA, 5.000%, 03/25/2034 246,921 210,000 Series 2004-26, Class PE, 4.500%, 04/25/2034 190,949 175,681 Series 2002-T4, Class A3, 7.500%, 12/25/2041 186,533 244,050 Series 2004-T2, Class IA3, 7.000%, 11/25/2043 261,836 FNMA TBA 2,720,000 6.000%, 01/01/2029 (d) 2,761,648 5,425,000 6.000%, 02/01/2033 (d) 5,502,984 13,310,000 5.000%, 01/01/2034 (d) 12,985,569 3,140,000 5.500%, 01/01/2034 (d) 3,136,075 834,021 GMAC Commercial Mortgage Securities Inc. Pool # 2003-C1, 3.337%, 05/10/2036 810,623 516,197 GNMA Pool Pool # 2005-21, 5.000%, 03/20/2035 455,962 Greenwich Capital Commercial Funding Corp. 665,000 Series 2005-GG5, Class A2, 5.117%, 04/10/2037 666,129 475,000 Series 2007-GG9, Class A2, 5.381%, 03/10/2039 477,465 The accompanying notes are an integral part of these financial statements. page 45 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value MORTGAGE BACKED SECURITIES63.2% (continued) Greenwich Capital Commercial Funding Corp.(continued) $ 350,000 Series 2007-GG9, Class A4, 5.444%, 03/10/2039 $ 352,066 499,721 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 5.410%, 03/06/2020 (Acquired 09/17/2007, Cost $496,598) (a)(c) 477,707 1,300,000 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP9, Class A3, 5.336%, 05/15/2047 1,295,154 LB-UBS Commercial Mortgage Trust 694,607 Series 2003-C3, Class A1, 2.599%, 05/15/2027 692,433 780,000 Series 2003-C3, Class A2, 3.086%, 05/15/2027 774,176 50,000 Series 2005-C5, Class A2, 4.885%, 09/15/2030 49,896 142,389 Series 1998-C4, Class A2, 6.300%, 10/15/2035 143,190 565,000 Series 2006-C6, Class A4, 5.372%, 09/15/2039 566,946 989,000 Series 2007-C2, Class A2, 5.303%, 02/15/2040 991,786 216,337 Master Alternative Loans Trust Pool # 2004-6, 4.500%, 07/25/2014 212,531 164,973 Master Asset Securitization Trust Pool # 2004-3, 4.750%, 01/25/2014 164,528 355,000 MBNA Credit Card Master Trust Series 2005-7A, Class A7, 4.300%, 02/15/2011 354,552 Merrill Lynch Commercial Mortgage Trust 480,667 Series 1998-C3, Class A3, 5.880%, 12/15/2030 482,286 74,043 Series 2002-MW1, Class A2, 4.929%, 07/12/2034 73,824 452,477 Series 2006-C2, Class A1, 5.601%, 08/12/2043 457,002 Morgan Stanley Capital I 305,771 Pool # 2003-IQ4, 3.270%, 05/15/2040 299,703 305,000 Pool # 2006-HQ8, 5.565%, 03/12/2044 307,972 333,840 Residential Asset Securitization Trust Series 2003-A6, Class A1, 4.500%, 07/25/2033 319,498 500,000 SLM Student Loan Trust Series 2007-7, Class A1, 5.038%, 10/25/2012 (c) 497,500 Wachovia Bank Commercial Mortgage Trust 428,300 Pool # 2003-C5, 2.986%, 06/15/2035 413,910 285,000 Pool # 2006-C24, Class A3, 5.558%, 03/15/2045 289,143 818,534 Wells Fargo Mortgage Backed Securities Trust Pool # 2006-3, 5.500%, 03/25/2036 821,273 Total Mortgage Backed Securities (Cost $63,050,856) 63,867,640 The accompanying notes are an integral part of these financial statements. page 46 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value SUPRANATIONAL ISSUE0.3% $ 355,000 European Investment Bank 4.875%, 02/15/2036 (b) $ 349,268 Total Supranational Issue (Cost $352,090) 349,268 SHORT-TERM INVESTMENTS14.5% US Government Agency Issue (f) 12.5% 12,687,000 Federal Home Loan Bank Discount Note, 2.920%, 01/02/2008 12,684,942 Variable Rate Demand Note (g) 2.0% 2,006,599 U.S. Bank Demand Note, 4.949%, 12/31/2031 2,006,599 Total Short-Term Investments (Cost $14,691,541) 14,691,541 Total Investments121.5% (Cost $121,742,241) 122,914,572 Liabilities in Excess of Other Assets(21.5)% (21,750,771 ) TOTAL NET ASSETS100.0% $ 101,163,801 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.The total value of these securities amounted to $8,579,644 (8.5% of net assets) at December 31, 2007. (b) U.S.-dollar denominated security of foreign issuer. (c) Adjustable Rate. (d) When-issued security. (e) Security marked as segregated to cover when-issued security. (f) The obligations of certain U.S. Government-sponsored entities are neither issued nor guaranteed by the United States Treasury. (g) Variable rate demand notes are considered short-term obligations and are payable upon demand.Interest rates change periodically on specified dates.The rates listed are as of December 31, 2007. The accompanying notes are an integral part of these financial statements. page 47 Frontegra Columbus Core Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Credit Default Swaps Expiration Notional Date Amount Value (a) Receive quarterly a fixed annual rate of 0.60% multiplied by the notional amount and pay to Goldman Sachs upon default event of a Dow Jones CDX North America High Yield Index reference obligation, par value of the notional amount of Dow Jones CDX North America High Yield Index reference obligation 12/20/12 $ 10,780,000 $ (15,282) (a) Includes interest paid or received by the Fund on the notional amount. The accompanying notes are an integral part of these financial statements. page 48 Frontegra Columbus Core Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2007 (Unaudited) Assets: Investments at value (cost $121,742,241) $ 122,914,572 Interest receivable 561,187 Cash 22,513 Receivable for investments sold 82,347,766 Receivable for Fund shares sold 90,000 Other assets 16,449 Total assets 205,952,487 Liabilities: Payable for investments purchased 104,705,839 Accrued investment advisory fees 11,716 Payable to broker 9,476 Unrealized depreciation on swaps 15,282 Accrued expenses 46,373 Total liabilities 104,788,686 Net Assets $ 101,163,801 Net Assets Consist of: Paid in capital $ 100,370,913 Undistributed net investment income 624,114 Accumulated net realized loss (988,275 ) Net unrealized appreciation (depreciation) on: Investments 1,172,331 Swap contracts (15,282 ) Net Assets $ 101,163,801 Capital Stock, $0.01 Par Value Authorized 50,000,000 Issued and outstanding 9,664,565 Net Asset Value, Redemption Price and Offering Price Per Share $ 10.47 The accompanying notes are an integral part of these financial statements. page 49 Frontegra Columbus Core Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2007 (Unaudited) Investment Income: Interest $ 2,324,396 Expenses: Investment advisory fees (Note 3) 192,058 Fund administration and accounting fees 30,681 Custody fees 18,492 Audit fees 15,789 Federal and state registration fees 11,472 Legal fees 10,468 Shareholder servicing fees 4,556 Directors’ fees and related expenses 3,665 Compliance support expenses 3,517 Reports to shareholders 1,211 Other 910 Total expenses before waiver and reimbursement 292,819 Waiver and reimbursement of expenses by Adviser (Note 3) (176,140 ) Net expenses 116,679 Net Investment Income 2,207,717 Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments 2,029,730 Change in net unrealized appreciation/depreciation on: Investments 1,750,133 Swap contracts (21,343 ) Net Realized and Unrealized Gain on Investments 3,758,520 Net Increase in Net Assets Resulting from Operations $ 5,966,237 The accompanying notes are an integral part of these financial statements. page 50 Frontegra Columbus Core Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2007 Year Ended (Unaudited) June 30, 2007 Operations: Net investment income $ 2,207,717 $ 4,321,715 Net realized gain on investments 2,029,730 346,908 Change in net unrealized appreciation/depreciation on: Investments 1,750,133 834,722 Swap contracts (21,343 ) 6,061 Net increase in net assets resulting from operations 5,966,237 5,509,406 Distributions Paid From: Net investment income (1,607,511 ) (4,275,494 ) Capital Share Transactions: Shares issued in connection with acquisition of Columbus Core Fund (see Note 7) 14,423,435 — Shares sold 20,775,452 9,412,455 Shares issued to holders in reinvestment of distributions 1,148,687 2,230,746 Shares redeemed (30,313,593 ) (18,992,991 ) Net increase (decrease) in net assets resulting from capital share transactions 6,033,981 (7,349,790 ) Total Increase (Decrease) in Net Assets 10,392,707 (6,115,878 ) Net Assets: Beginning of period 90,771,094 96,886,972 End of period (includes undistributed net investment income of $624,114 and $23,908, respectively) $ 101,163,801 $ 90,771,094 The accompanying notes are an integral part of these financial statements. page 51 Frontegra Columbus Core Fund FINANCIAL HIGHLIGHTS Six Months Ended Year Year Year Year Year December 31, Ended Ended Ended Ended Ended 2007 June 30, June 30, June 30, June 30, June 30, (Unaudited) 2007 2006 2005 2004 2003 Net Asset Value, Beginning of Period $ 9.99 $ 9.86 $ 10.36 $ 10.22 $ 10.62 $ 10.28 Income (Loss) from Investment Operations: Net investment income 0.25 0.48 0.42 0.37 0.31 0.35 Net realized and unrealized gain (loss) on investments 0.42 0.13 (0.43 ) 0.27 (0.15 ) 0.45 Total Income (Loss) from Investment Operations 0.67 0.61 (0.01 ) 0.64 0.16 0.80 Less Distributions Paid: From net investment income (0.19 ) (0.48 ) (0.43 ) (0.37 ) (0.31 ) (0.35 ) From net realized gain on investments — — (0.06 ) (0.13 ) (0.25 ) (0.11 ) Total Distributions Paid (0.19 ) (0.48 ) (0.49 ) (0.50 ) (0.56 ) (0.46 ) Net Asset Value, End of Period $ 10.47 $ 9.99 $ 9.86 $ 10.36 $ 10.22 $ 10.62 Total Return(1) 6.72 % 6.26 % (0.11 )% 6.32 % 1.53 % 7.93 % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ 101,164 $ 90,771 $ 96,887 $ 95,719 $ 123,913 $ 135,211 Ratio of expenses to average net assets(2)(3) 0.26 % 0.20 % 0.20 % 0.40 % 0.42 % 0.42 % Ratio of net investment income to average net assets(2)(3) 4.83 % 4.77 % 4.20 % 3.07 % 2.39 % 3.78 % Portfolio turnover rate(1) 469 % 980 % 1,121 % 1,080 % 1,104 % 625 % (1) Not annualized for periods less than a full year. (2) Net of waivers and reimbursements by Adviser.Without waivers and reimbursements of expenses, the ratio of expenses to average net assets would have been 0.64%, 0.66%, 0.65%, 0.62%, 0.62% and 0.62% and the ratio of net investment income to average net assets would have been 4.45%, 4.31%, 3.75%, 2.85%, 2.19% and 3.58% for the periods ended December 31, 2007, June 30, 2007, June 30, 2006, June 30, 2005, June 30, 2004 and June 30, 2003, respectively. (3) Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. page 52 FRONTEGRA IRONBRIDGE SMALL CAP FUND FRONTEGRA IRONBRIDGE SMID FUND REPORT FROM IRONBRIDGE CAPITAL MANAGEMENT: Dear Fellow Shareholders: The Frontegra IronBridge Small Cap Fund strives to achieve capital appreciation by investing in a diversified portfolio of equity securities of companies with small market capitalizations.The objective is relative to and measured against the Russell 2000®(1) Index. The Frontegra IronBridge SMID Cap Fund strives to achieve capital appreciation by investing in a diversified portfolio of equity securities of companies with small and mid market capitalizations.The objective is relative to and measured against the Russell 2500TM(2) Index. Performance Review For the six months ending December 31, 2007, the Frontegra IronBridge Small Cap Fund returned -2.04% after fees, well ahead of its benchmark’s -7.53% return for the same period. Small Cap Fund Winners Return Small Cap Fund Losers Return CEPHEID INC 210.27% PFF BANCORP -69.14% AMERICAN SUPERCONDUCTOR CORP 178.59% PROGRESSIVE GAMING INTL CORP -58.43% AQUANTIVE INC 167.49% SYMYX TECHNOLOGIES INC -50.51% CYPRESS SEMICONDUCTOR CORP 119.41% OXFORD INDUSTRIES INC -47.09% FLIR SYSTEMS INC 97.71% STEWART INFORMATION SERVICES -38.13% FMC TECHNOLOGIES INC 83.99% UNIVERSAL FORECT PRODS INC -36.57% RESPIRONICS INC 72.99% FIRST CASH FINANCIAL SVCS -36.32% WOODWARD GOVERNOR CO 72.81% SOURCE INTERLINK COS INC -35.91% OCEANEERING INTERNATIONAL 69.66% CORP OFFICE PPTYS TR INC -35.28% STRAYER EDUCATION INC 64.24% INTEVAC INC -35.23% For the full year, stock selection contributed over 1,000 basis points, while sector allocation added approximately 170 basis points.Stock selection was strong among our Information Technology, Health Care, and Industrials holdings, but weaker among our Materials and Utilities holdings. The Frontegra IronBridge SMID Fund returned -3.28% after fees in 2007, ahead of the Russell 2500 Index’s -6.71% return for the six months ending December 31, 2007. SMID Cap Fund Winners Return SMID Cap Fund Losers Return INTUITIVE SURGICAL INC 169.52% SYMYX TECHNOLOGIES INC -58.02% JACOBS ENGINEERING GROUP INC 124.37% ST JOE CO -49.20% MEDIMMUNE INC 79.05% LEAPFROG ENTERPRISES INC -39.34% CANADIAN PACIFIC RAILWAY LTD 58.45% TELLABS INC -37.10% GOODRICH CORP 57.43% STEWART INFORMATION SERVICES -36.94% PARKER-HANNIFIN CORP 56.50% CIT GROUP INC -30.19% OAKLEY INC 52.05% HARMAN INTERNATIONAL INDS -28.90% IDEXX LABS INC 51.69% RTI METALS INC -27.75% INFRASOURCE SERVICES INC 50.65% MEN’S WEARHOUSE INC -27.53% TELEDYNE TECHNOLOGIES INC 50.47% SYNAPTICS INC -23.81% (1) Russell 2000® Index is either a registered trademark or tradename of Russell Investment Group in the U.S. and/or other countries. Indexes are unmanaged and cannot be invested in directly. (2) Russell 2500™ Index is either a registered trademark or tradename of Russell Investment Group in the U.S. and/or other countries. Indexes are unmanaged and cannot be invested in directly. page 54 For the full year, stock selection contributed over 900 basis points, while sector allocation added approximately 70 basis points.Stock selection for the year was led by Industrials, Consumer Discretionary, Health Care, and Financials.Stock selection was weak among the Materials sector. The significant excess return achieved in 2007 had been building over several years as the market-distorting influences that we identified in 2006 started to unwind.As a reminder, we were concerned that globalization and financial “innovation” was driving excess liquidity, which was responsible for creating market distortions, potentially resulting in a broad misallocation of capital and a dangerous mispricing of risk.The result was leadership among lower quality, higher risk, overvalued, less liquid companies, which we refused to own due to our disciplined framework.We (and many other active managers) looked pretty foolish in 2006 when compared to our Russell benchmarks.This year, the sub-prime crisis exposed the illusion of the disappearing risk premium.Risk has started to be priced more rationally, which has significantly benefited the IronBridge portfolios relative to our benchmarks. The unwinding of financial “SINnovation” may be signaling a turning point in market leadership.In 2007, large capitalization stocks outperformed small capitalization stocks for the first time in eight years.Growth outperformed value for the second time since 1999 (the last time was 2003).Active portfolio managers outperformed ETFs and other passive strategies.Quantitative strategies performed poorly as their backward-looking models typically failed to capture inflection points.Uncorrelated asset classes became correlated during market meltdowns.All of these observations are potentially related to the unwinding of financial sinnovation.The big question facing the markets over the next few years is whether the “great unwind” will occur in an orderly fashion or whether the government will re-flate the financial system in order to stave off a potential financial crisis. Portfolio Outlook Our cautious outlook was justified.We remain cautious, as it is clear to us that the self-correcting mechanism of capitalism has more work to do to clear out poor allocators of capital.We expect volatility as the reality of lower CFROIs and lower growth collides with the political knee-jerk reactions to “do something.”We suspect that the more the government does to bail out the poor allocators of capital the more difficult it will be for us to outperform because it will keep alive the forces that led to a systematic misallocation of capital, and we do not want to bet on those players for the long term.Perhaps the government will bail out the “Countrywide Financials” of the world, but we do not invest based on the philosophy that poor managers of capital get bailed out by taxpayers.We invest based on the philosophy that good managers of capital will create the most wealth over the long term. We remain confident that our disciplined investment approach and internally-developed investment tools will help us take advantage of market volatility as the market struggles with the near-term cyclical headwinds and the uncertainty regarding the most recent credit crisis. Thank you for your continued support. Kind regards, Christopher C. Faber Jeffrey B. Madden IronBridge Capital Management, L.P. IronBridge Capital Management, L.P. page 55 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 8/30/02 commencement of operations. Portfolio Total Return** FOR THE PERIOD ENDED 12/31/07 SIX MONTHS (2.04)% ONE YEAR 10.01% THREE YEAR AVERAGE ANNUAL 9.79% FIVE YEAR AVERAGE ANNUAL 17.72% SINCE COMMENCEMENT AVERAGE ANNUAL 17.83% This chart assumes an initial gross investment of $100,000 made on 8/30/02 (commencement of operations). Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 56 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS95.1% Aerospace & Defense3.6% 132,259 Moog Inc. - Class A (a) $ 6,058,785 186,328 Orbital Sciences Corp. (a) 4,568,763 52,807 Triumph Group, Inc. 4,348,656 14,976,204 Auto Components1.7% 272,130 Gentex Corp. 4,835,750 120,222 Superior Industries International, Inc. 2,184,434 7,020,184 Biotechnology2.5% 174,981 Cepheid, Inc. (a) 4,610,749 171,174 Exelixis, Inc. (a) 1,477,232 74,215 Isis Pharmaceuticals, Inc. (a) 1,168,886 50,169 Techne Corp. (a) 3,313,663 10,570,530 Building Products1.6% 204,542 Apogee Enterprises, Inc. 3,499,714 111,005 Universal Forest Products, Inc. 3,270,207 6,769,921 Capital Markets1.9% 347,092 Jefferies Group, Inc. 8,000,471 Chemicals4.5% 49,664 Arch Chemicals, Inc. 1,825,152 158,910 FMC Corp. 8,668,540 68,961 Lubrizol Corp. 3,734,928 96,184 Methanex Corp. (b) 2,654,678 30,387 Minerals Technologies Inc. 2,034,410 18,917,708 Commercial Banks4.5% 154,017 Cathay General Bancorp 4,079,910 151,925 First Midwest Bancorp, Inc. 4,648,905 280,009 Sterling Bancshares, Inc. 3,124,901 85,212 United Bankshares, Inc. 2,387,640 99,854 Westamerica Bancorporation 4,448,496 18,689,852 The accompanying notes are an integral part of these financial statements. page 57 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS95.1% (continued) Commercial Services & Supplies3.1% 147,456 Mobile Mini, Inc. (a) $ 2,733,834 23,953 Strayer Education, Inc. 4,085,903 93,245 TeleTech Holdings, Inc. (a) 1,983,321 93,179 Watson Wyatt Worldwide Inc. - Class A 4,324,438 13,127,496 Communications Equipment3.1% 200,458 Polycom, Inc. (a) 5,568,723 211,791 Tekelec (a) 2,647,388 133,958 ViaSat, Inc. (a) 4,612,174 12,828,285 Computer Programming Services0.4% 112,495 Perficient, Inc. (a) 1,770,671 Computers & Peripherals0.4% 39,404 Synaptics Inc. (a) 1,621,869 Consumer Finance0.4% 112,535 First Cash Financial Services, Inc. (a) 1,652,014 Electric Utilities1.2% 111,440 Black Hills Corp. 4,914,504 Electrical Equipment3.7% 124,812 American Superconductor Corp. (a) 3,412,360 98,795 Thomas & Betts Corp. (a) 4,844,907 109,645 Woodward Governor Co. 7,450,378 15,707,645 Electronic Equipment & Instruments5.1% 130,148 Flir Systems, Inc. (a) 4,073,632 128,717 National Instruments Corp. 4,290,138 94,460 Rofin-Sinar Technologies, Inc. (a) 4,544,471 181,081 Trimble Navigation Ltd. (a) 5,475,889 167,852 Veeco Instruments, Inc. (a) 2,803,128 21,187,258 The accompanying notes are an integral part of these financial statements. page 58 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS95.1% (continued) Energy Equipment & Services5.7% 115,044 FMC Technologies, Inc. (a) $ 6,522,995 46,641 Lufkin Industries, Inc. 2,672,063 87,893 Matrix Service Co. (a) 1,917,825 84,558 Oceaneering International, Inc. (a) 5,694,981 111,990 Oil States International, Inc. (a) 3,821,099 67,885 Unit Corp. (a) 3,139,681 23,768,644 Food Products1.7% 139,913 Corn Products International, Inc. 5,141,803 73,610 Peet’s Coffee & Tea, Inc. (a) 2,139,842 7,281,645 Gas Utilities2.0% 116,892 AGL Resources, Inc. 4,399,815 129,488 Southern Union Co. 3,801,768 8,201,583 Health Care Equipment & Supplies8.0% 230,919 ABIOMED, Inc. (a) 3,588,481 34,678 Analogic Corp. 2,348,394 19,400 ArthroCare Corp. (a) 932,170 36,014 Hansen Medical, Inc. (a) 1,078,259 62,844 IDEXX Laboratories, Inc. (a) 3,684,544 60,362 Illumina, Inc. (a) 3,577,052 92,109 Respironics, Inc. (a) 6,031,297 113,026 SonoSite, Inc. (a) 3,805,586 149,951 Thoratec Corp. (a) 2,727,609 87,817 Varian, Inc. (a) 5,734,450 33,507,842 Health Care Providers & Services4.4% 70,313 Allscripts Healthcare Solutions, Inc. (a) 1,365,478 161,067 Cerner Corp. (a) 9,084,179 83,686 Owens & Minor, Inc. 3,550,797 197,679 Phase Forward, Inc. (a) 4,299,518 18,299,972 Hotels, Restaurants & Leisure0.8% 223,898 California Pizza Kitchen, Inc. (a) 3,486,092 The accompanying notes are an integral part of these financial statements. page 59 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS95.1% (continued) Household Durables3.3% 83,564 AptarGroup, Inc. $ 3,418,603 139,040 iRobot Corp. (a) 2,513,843 25,628 Snap-on Inc. 1,236,295 131,440 Tupperware Brands Corp. 4,341,463 74,406 Universal Electronics Inc. (a) 2,488,137 13,998,341 Industrial Conglomerates1.6% 11,230 Alleghany Corp. (a) 4,514,460 54,791 Raven Industries, Inc. 2,103,426 6,617,886 Insurance3.3% 155,219 American Financial Group, Inc. 4,482,725 72,836 Argo Group International Holdings, Ltd. (a)(b) 3,068,581 85,035 FBL Financial Group, Inc. - Class A 2,936,259 80,453 Selective Insurance Group, Inc. 1,849,614 49,916 Stewart Information Services Corp. 1,302,308 13,639,487 Leisure Equipment & Products1.9% 316,478 Callaway Golf Co. 5,516,211 335,689 Leapfrog Enterprises, Inc. (a) 2,259,187 7,775,398 Machinery4.8% 104,803 Astec Industries, Inc. (a) 3,897,624 115,534 IDEX Corp. 4,174,243 86,526 Kaydon Corp. 4,719,128 103,896 Lincoln Electric Holdings, Inc. 7,395,317 20,186,312 Marine1.1% 88,212 Alexander & Baldwin, Inc. 4,557,032 Metals & Mining1.0% 60,572 RTI International Metals, Inc. (a) 4,175,228 Multi-Utilities & Unregulated Power1.5% 296,203 Avista Corp. 6,380,213 The accompanying notes are an integral part of these financial statements. page 60 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS95.1% (continued) Oil & Gas1.2% 127,252 Cabot Oil & Gas Corp. $ 5,137,163 Real Estate4.8% 393,179 Annaly Mortgage Management, Inc. 7,147,994 169,246 Corporate Office Properties Trust 5,331,249 82,420 First Industrial Realty Trust, Inc. 2,851,732 117,004 Mid-America Apartment Communities, Inc. 5,001,921 20,332,896 Semiconductor & Semiconductor Equipment2.9% 122,668 Cohu, Inc. 1,876,820 157,853 Cypress Semiconductor Corp. (a) 5,687,444 125,621 Varian Semiconductor Equipment Associates, Inc. (a) 4,647,977 12,212,241 Software2.3% 82,174 Jack Henry & Associates, Inc. 2,000,115 120,829 Manhattan Associates, Inc. (a) 3,185,052 255,677 Parametric Technology Corp. (a) 4,563,835 9,749,002 Specialty Retail2.4% 171,278 Men’s Wearhouse, Inc. 4,621,081 78,938 Stage Stores, Inc. 1,168,282 117,593 Tractor Supply Co. (a) 4,226,292 10,015,655 Textiles, Apparel & Luxury Goods2.7% 93,176 Oxford Industries, Inc. 2,401,146 357,647 Wolverine World Wide, Inc. 8,769,504 11,170,650 Total Common Stocks (Cost $332,565,951) 398,247,894 The accompanying notes are an integral part of these financial statements. page 61 Frontegra IronBridge Small Cap Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS4.7% US Government Agency Issue (c) 3.7% $ 15,727,000 Federal Home Loan Bank Discount Note, 1.460%, 01/02/2008 $ 15,725,724 Variable Rate Demand Note (d) 1.0% 4,149,708 U.S. Bank Demand Note, 4.605%, 12/31/2031 4,149,708 Total Short-Term Investments (Cost $19,875,432) 19,875,432 Total Investments99.8% (Cost $352,441,383) 418,123,326 Other Assets in Excess of Liabilities0.2% 801,960 TOTAL NET ASSETS100.0% $ 418,925,286 (a) Non-Income Producing. (b) U.S.-dollar denominated security of foreign issuer. (c) The obligations of certain U.S. Government-sponsored entities are neither issued nor guaranteed by the United States Treasury. (d) Variable rate demand notes are considered short-term obligations and are payable upon demand.Interest rates change periodically on specified dates.The rates listed are as of December 31, 2007. The accompanying notes are an integral part of these financial statements. page 62 Frontegra IronBridge Small Cap Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2007 (Unaudited) Assets: Investments at value (cost $352,441,383) $ 418,123,326 Cash 421,722 Interest and dividend receivable 554,574 Receivable for investments sold 1,221,832 Receivable for Fund shares sold 313,724 Other assets 16,506 Total assets 420,651,684 Liabilities: Payable for investments purchased 1,232,567 Payable for Fund shares purchased 73,204 Accrued investment advisory fee 356,965 Accrued expenses 63,662 Total liabilities 1,726,398 Net Assets $ 418,925,286 Net Assets Consist of: Paid in capital $ 349,565,169 Undistributed net investment income 9,266 Undistributed net realized gain 3,668,908 Net unrealized appreciation on investments 65,681,943 Net Assets $ 418,925,286 Capital Stock, $0.01 Par Value Authorized 50,000,000 Issued and outstanding 23,584,559 Net Asset Value, Redemption Price and Offering Price Per Share $ 17.76 The accompanying notes are an integral part of these financial statements. page 63 Frontegra IronBridge Small Cap Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2007 (Unaudited) Investment Income: Dividends(1) $ 2,088,949 Interest 379,434 2,468,383 Expenses: Investment advisory fees (Note 3) 2,177,716 Fund administration and accounting fees 64,725 Custody fees 17,444 Federal and state registration fees 16,893 Audit fees 15,699 Legal fees 10,312 Shareholder servicing fees 9,493 Reports to shareholders 5,856 Directors’ fees and related expenses 3,741 Compliance support expenses 3,517 Other 5,237 Total expenses before recapture 2,330,633 Expenses recaptured by Adviser (Note 3) 32,371 Total expenses 2,363,004 Net Investment Income 105,379 Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments 30,026,373 Change in net unrealized appreciation/depreciation on investments (38,726,111 ) Net Realized and Unrealized Loss on Investments (8,699,738 ) Net Decrease in Net Assets Resulting from Operations $ (8,594,359 ) (1) Net of $4,040 in foreign witholding taxes. The accompanying notes are an integral part of these financial statements. page 64 Frontegra IronBridge Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2007 Year Ended (Unaudited) June 30, 2007 Operations: Net investment income (loss) $ 105,379 $ (307,757 ) Net realized gain on investments 30,026,373 26,990,992 Change in net unrealized appreciation/depreciation on investments (38,726,111 ) 53,525,309 Net increase (decrease) in net assets resulting from operations (8,594,359 ) 80,208,544 Distributions Paid From: Net investment income (96,113 ) (409,379 ) Net realized gain on investments (45,487,193 ) (34,371,912 ) Net decrease in net assets resulting from distributions paid (45,583,306 ) (34,781,291 ) Capital Share Transactions: Shares sold 17,086,828 35,281,886 Shares issued to holders in reinvestment of distributions 43,952,221 33,624,374 Shares redeemed (20,339,063 ) (86,149,770 ) Net increase (decrease) in net assets resulting from capital share transactions 40,699,986 (17,243,510 ) Total Increase (Decrease) in Net Assets (13,477,679 ) 28,183,743 Net Assets: Beginning of period 432,402,965 404,219,222 End of period (includes undistributed net investment income of $9,266 and $0 respectively) $ 418,925,286 $ 432,402,965 The accompanying notes are an integral part of these financial statements. page 65 Frontegra IronBridge Small Cap Fund FINANCIAL HIGHLIGHTS Six Months Ended Year Year Year Year Period December 31, Ended Ended Ended Ended Ended 2007 June 30, June 30, June 30, June 30, June 30, (Unaudited) 2007 2006 2005 2004 2003(1)(6) Net Asset Value, Beginning of Period $ 20.35 $ 18.25 $ 16.14 $ 15.83 $ 13.04 $ 10.00 Income (Loss) from Investment Operations: Net investment income (loss) 0.00 (5) (0.00 ) 0.03 (0.03 ) (0.04 ) — (5) Net realized and unrealized gain (loss) on investments (0.42 ) 3.82 2.25 1.38 3.17 3.04 Total Income (Loss) from Investment Operations (0.42 ) 3.82 2.28 1.35 3.13 3.04 Less Distributions Paid: From net investment income (0.00 )(5) (0.02 ) — From net realized gain on investments (2.17 ) (1.70 ) (0.17 ) (1.04 ) (0.34 ) — Total Distributions Paid (2.17 ) (1.72 ) (0.17 ) (1.04 ) (0.34 ) — Net Asset Value, End of Period $ 17.76 $ 20.35 $ 18.25 $ 16.14 $ 15.83 $ 13.04 Total Return(2) (2.04 )% 22.11 % 14.20 % 8.47 % 24.25 % 30.40 % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ 418,925 $ 432,403 $ 404,219 $ 319,081 $ 144,988 $ 54,074 Ratio of expenses to average net assets(3)(4) 1.08 % 1.10 % 1.10 % 1.10 % 1.10 % 1.10 % Ratio of net investment income (loss) to average net assets(3)(4) 0.15 % (0.08 )% 0.15 % (0.27 )% (0.29 )% (0.07 )% Portfolio turnover rate(2) 27 % 34 % 60 % 56 % 94 % 28 % (1) Commenced operations on August 30, 2002. (2) Not annualized for periods less than a full year. (3) Net of waivers, reimbursements and expense recapture by Adviser.Without expense recapture, the ratio of expenses to average net assets would have been 1.07%, 1.07% and 1.08% and the ratio of net investment income (loss) to average net assets would have been 0.16%, (0.05)% and 0.17% for the periods ended December 31, 2007, June 30, 2007 and June 30, 2006, respectively. Without waivers and reimbursements of expenses, the ratio of expenses to average net assets would have been 1.11%, 1.21% and 2.15% and the ratio of net investment loss to average net assets would have been (0.28)%, (0.40)% and (1.12)% for the periods ended June 30, 2005, June 30, 2004, and June 30, 2003, respectively. (4) Annualized for periods less than a full year. (5) Less than one cent per share. (6) Formerly the Frontegra Horizon Fund for the period ended June 30, 2003. The accompanying notes are an integral part of these financial statements. page 66 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 12/31/04 commencement of operations. Portfolio Total Return** FOR THE PERIOD ENDED 12/31/07 SIX MONTHS (3.28)% ONE YEAR 10.53% THREE YEAR AVERAGE ANNUAL 9.49% SINCE COMMENCEMENT AVERAGE ANNUAL 9.49% This chart assumes an initial gross investment of $100,000 made on 12/31/04 (commencement of operations). Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Russell 2500 Index measures the performance of the 2,500 smallest companies in the Russell 3000 Index.The Russell 3000 Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 67 Frontegra IronBridge SMID Fund SCHEDULE OF INVESTMENTS December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.8% Aerospace & Defense4.2% 25,589 BE Aerospace, Inc. (a) $ 1,353,658 27,054 Goodrich Corp. 1,910,283 54,568 Moog Inc. - Class A (a) 2,499,760 43,671 Teledyne Technologies, Inc. (a) 2,328,975 8,092,676 Auto Components1.3% 142,806 Gentex Corp. 2,537,663 Biotechnology4.7% 40,859 Affymetrix, Inc. (a) 945,477 25,530 Cephalon, Inc. (a) 1,832,033 71,645 Cepheid, Inc. (a) 1,887,846 47,787 Isis Pharmaceuticals, Inc. (a) 752,645 119,657 Millennium Pharmaceuticals, Inc. (a) 1,792,462 28,010 Techne Corp. (a) 1,850,060 9,060,523 Capital Markets2.6% 18,850 Affiliated Managers Group, Inc. (a) 2,214,121 122,867 Jefferies Group, Inc. 2,832,084 5,046,205 Chemicals7.3% 50,141 Airgas, Inc. 2,612,848 56,402 FMC Corp. 3,076,729 73,240 Huntsman Corp. 1,882,268 42,751 Lubrizol Corp. 2,315,394 49,823 Methanex Corp. (b) 1,375,115 53,090 Sigma-Aldrich Corp. 2,898,714 14,161,068 Commercial Banks1.8% 68,420 Cullen/Frost Bankers, Inc. 3,466,157 Commercial Services & Supplies1.5% 41,779 TeleTech Holdings, Inc. (a) 888,640 41,730 Watson Wyatt Worldwide Inc. - Class A 1,936,689 2,825,329 The accompanying notes are an integral part of these financial statements. page 68 Frontegra IronBridge SMID Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.8% (continued) Communications Equipment3.4% 42,729 Belden Inc. $ 1,901,441 64,528 Polycom, Inc. (a) 1,792,588 84,759 ViaSat, Inc. (a) 2,918,252 6,612,281 Computers & Peripherals0.5% 25,426 Synaptics Inc. (a) 1,046,534 Construction & Engineering0.7% 50,893 Quanta Services, Inc. (a) 1,335,432 Distributors1.6% 67,660 Genuine Parts Co. 3,132,658 Electric Utilities2.7% 30,855 Allegheny Energy, Inc. (a) 1,962,687 67,023 Wisconsin Energy Corp. 3,264,690 5,227,377 Electrical Equipment2.5% 37,896 American Superconductor Corp. (a) 1,036,077 58,065 AMETEK, Inc. 2,719,764 15,530 Roper Industries, Inc. 971,246 4,727,087 Electronic Equipment & Instruments3.3% 35,588 Amphenol Corp. - Class A 1,650,216 63,426 National Instruments Corp. 2,113,989 88,356 Trimble Navigation Ltd. (a) 2,671,885 6,436,090 Energy Equipment & Services2.3% 35,230 ENSCO International Inc. 2,100,413 14,080 FMC Technologies, Inc. (a) 798,336 21,410 Oceaneering International, Inc. (a) 1,441,963 4,340,712 Food & Staples Retailing0.8% 41,100 Supervalu, Inc. 1,542,072 The accompanying notes are an integral part of these financial statements. page 69 Frontegra IronBridge SMID Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.8% (continued) Food Products3.3% 79,417 Corn Products International, Inc. $ 2,918,575 59,652 Hormel Foods Corp. 2,414,713 26,505 McCormick & Co., Inc. 1,004,804 6,338,092 Gas Utilities1.7% 59,936 Questar Corp. 3,242,538 Health Care Equipment & Supplies5.3% 12,690 ArthroCare Corp. (a) 609,754 15,490 Gen-Probe Inc. (a) 974,786 24,785 Hansen Medical, Inc. (a) 742,063 24,900 IDEXX Laboratories, Inc. (a) 1,459,887 18,130 Illumina, Inc. (a) 1,074,384 65,633 PerkinElmer, Inc. 1,707,771 30,251 Respironics, Inc. (a) 1,980,835 94,368 Thoratec Corp. (a) 1,716,554 10,266,034 Health Care Providers & Services3.4% 60,528 Cerner Corp. (a) 3,413,779 38,370 Owens & Minor, Inc. 1,628,039 71,952 Phase Forward Inc. (a) 1,564,956 6,606,774 Hotels, Restaurants & Leisure1.1% 58,560 WMS Industries Inc. (a) 2,145,638 Household Durables5.2% 52,754 AptarGroup, Inc. 2,158,166 35,890 Harman International Industries, Inc. 2,645,452 54,714 Snap-on Inc. 2,639,404 79,106 Tupperware Brands Corp. 2,612,871 10,055,893 Industrial Conglomerates1.1% 5,286 Alleghany Corp. (a) 2,124,972 The accompanying notes are an integral part of these financial statements. page 70 Frontegra IronBridge SMID Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.8% (continued) Insurance2.9% 108,669 American Financial Group, Inc. $ 3,138,361 44,487 SAFECO Corp. 2,477,036 5,615,397 Machinery3.6% 52,660 Kennametal Inc. 1,993,708 40,980 Lincoln Electric Holdings, Inc. 2,916,956 50,598 Pall Corp. 2,040,111 6,950,775 Marine1.5% 56,639 Alexander & Baldwin, Inc. 2,925,971 Metals & Mining2.2% 59,440 Arch Coal, Inc. 2,670,639 23,172 RTI International Metals, Inc. (a) 1,597,246 4,267,885 Multi-Utilities & Unregulated Power1.4% 98,780 MDU Resources Group, Inc. 2,727,316 Oil & Gas1.2% 56,130 Cabot Oil & Gas Corp. 2,265,968 Paper & Forest Products1.6% 63,507 Rayonier Inc. 3,000,071 Pharmaceuticals1.4% 49,370 Barr Pharmaceuticals Inc. (a) 2,621,547 Real Estate5.7% 169,809 Annaly Mortgage Management, Inc. 3,087,128 59,435 Corporate Office Properties Trust 1,872,202 58,339 Forest City Enterprises, Inc. - Class A 2,592,585 95,260 The St. Joe Co. 3,382,683 10,934,598 The accompanying notes are an integral part of these financial statements. page 71 Frontegra IronBridge SMID Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.8% (continued) Semiconductor & Semiconductor Equipment1.4% 33,853 Cypress Semiconductor Corp. (a) $ 1,219,724 40,351 Varian Semiconductor Equipment Associates, Inc. (a) 1,492,987 2,712,711 Software4.9% 196,805 Cadence Design Systems, Inc. (a) 3,347,653 42,241 Citrix Systems, Inc. (a) 1,605,580 75,909 Manhattan Associates, Inc. (a) 2,000,961 137,903 Parametric Technology Corp. (a) 2,461,569 9,415,763 Specialty Retail3.0% 52,634 Men’s Wearhouse, Inc. 1,420,065 100,093 O’Reilly Automotive, Inc. (a) 3,246,016 32,440 Tractor Supply Co. (a) 1,165,894 5,831,975 Textiles, Apparel & Luxury Goods1.3% 100,575 Wolverine World Wide, Inc. 2,466,099 Thrifts & Mortgage Finance1.0% 95,630 Washington Federal, Inc. 2,018,749 Trading Companies & Distributors1.0% 22,320 W.W. Grainger, Inc. 1,953,446 Water Utilities1.4% 124,625 Aqua America, Inc. 2,642,050 Total Common Stocks (Cost $176,700,106) 188,720,126 The accompanying notes are an integral part of these financial statements. page 72 Frontegra IronBridge SMID Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENT0.5% Variable Rate Demand Note (c)0.5% $ 877,278 U.S. Bank, N.A., 4.605%, 12/31/2031 $ 877,278 Total Short-Term Investment (Cost $877,278) 877,278 Total Investments98.3% (Cost $177,577,384) 189,597,404 Other Assets in Excess of Liabilities1.7% 3,371,073 TOTAL NET ASSETS100.0% $ 192,968,477 (a) Non-Income Producing. (b) U.S.-dollar denominated security of foreign issuer. (c) Variable rate demand notes are considered short-term obligations and are payable upon demand.Interest rates change periodically on specified dates.The rates listed are as of December 31, 2007. The accompanying notes are an integral part of these financial statements. page 73 Frontegra IronBridge SMID Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2007 (Unaudited) Assets: Investments at value (cost $177,577,384) $ 189,597,404 Cash 13,055 Interest and dividend receivable 201,653 Receivable for investments sold 4,471,038 Other assets 19,158 Total assets 194,302,308 Liabilities: Payable for investments purchased 999,334 Payable for Fund shares purchased 149,017 Accrued investment advisory fee 138,189 Accrued expenses 47,291 Total liabilities 1,333,831 Net Assets $ 192,968,477 Net Assets Consist of: Paid in capital $ 179,006,172 Accumulated net realized gain 1,942,285 Net unrealized appreciation on investments 12,020,020 Net Assets $ 192,968,477 Capital Stock, $0.01 Par Value Authorized 50,000,000 Issued and outstanding 16,435,672 Net Asset Value, Redemption Price and Offering Price Per Share $ 11.74 The accompanying notes are an integral part of these financial statements. page 74 Frontegra IronBridge SMID Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2007 (Unaudited) Investment Income: Dividends(1) $ 876,501 Interest 182,978 1,059,479 Expenses: Investment advisory fees (Note 3) 825,597 Fund administration and accounting fees 33,968 Audit fees 18,489 Federal and state registration fees 14,482 Legal fees 12,120 Custody fees 8,868 Shareholder servicing fees 6,616 Directors’ fees and related expenses 3,790 Reports to shareholders 3,564 Compliance support expenses 3,517 Other 2,162 Total expenses before waiver 933,173 Waiver of expenses by Adviser (Note 3) (10,447 ) Net expenses 922,726 Net Investment Income 136,753 Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments 11,402,030 Change in net unrealized appreciation/depreciation on investments (18,115,392 ) Net Realized and Unrealized Loss on Investments (6,713,362 ) Net Decrease in Net Assets Resulting from Operations $ (6,576,609 ) (1) Net of $1,803 in foreign witholding taxes. The accompanying notes are an integral part of these financial statements. page 75 Frontegra IronBridge SMID Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2007 Year Ended (Unaudited) June 30, 2007 Operations: Net investment income $ 136,753 $ 173,395 Net realized gain on investments 11,402,030 8,354,738 Change in net unrealized appreciation/depreciation on investments (18,115,392 ) 27,486,376 Net increase (decrease) in net assets resulting from operations (6,576,609 ) 36,014,509 Distributions Paid From: Net investment income (329,765 ) (64,902 ) Net realized gain on investments (17,799,376 ) (2,103,711 ) Net decrease in net assets resulting from distributions paid (18,129,141 ) (2,168,613 ) Capital Share Transactions: Shares sold 20,208,388 56,990,350 Shares issued to holders in reinvestment of distributions 16,459,234 1,884,048 Shares redeemed (12,417,560 ) (32,354,509 ) Net increase in net assets resulting from capital share transactions 24,250,062 26,519,889 Total Increase (Decrease) in Net Assets (455,688 ) 60,365,785 Net Assets: Beginning of period 193,424,165 133,058,380 End of period (includes undistributed net investment income of $0 and $186,635, respectively) $ 192,968,477 $ 193,424,165 The accompanying notes are an integral part of these financial statements. page 76 Frontegra IronBridge SMID Fund FINANCIAL HIGHLIGHTS Six Months Ended Year Year Period December 31, Ended Ended Ended 2007 June 30, June 30, June 30, (Unaudited) 2007 2006 2005(1) Net Asset Value, Beginning of Period $ 13.36 $ 11.07 $ 10.00 $ 10.00 Income (Loss) from Investment Operations: Net investment income 0.01 0.01 0.06 (5) 0.04 (5) Net realized and unrealized gain (loss) on investments (0.46 ) 2.43 1.04 (0.04 ) Total Income (Loss) from Investment Operations (0.45 ) 2.44 1.10 0.00 Less Distributions Paid: From net investment income (0.02 ) — (6) (0.03 ) — From net realized gain on investments (1.15 ) (0.15 ) — — Total Distributions Paid (1.17 ) (0.15 ) (0.03 ) — Net Asset Value, End of Period $ 11.74 $ 13.36 $ 11.07 $ 10.00 Total Return(2) (3.28 )% 22.25 % 11.02 % 0.00 % Supplemental Data and Ratios: Net assets, end of period (in thousands) $ 192,968 $ 193,424 $ 133,058 $ 41,638 Ratio of expenses to average net assets(3)(4) 0.95 % 0.95 % 0.95 % 0.95 % Ratio of net investment income to average net assets(3)(4) 0.22 % 0.10 % 0.28 % 0.89 % Portfolio turnover rate(2) 47 % 71 % 91 % 44 % (1) Commenced operations on December 31, 2004. (2) Not annualized for periods less than a full year. (3) Net of waivers and reimbursements by Adviser.Without waivers and reimbursements of expenses, the ratio of expenses to average net assets would have been 0.96%, 0.98%, 1.08% and 1.49% and the ratio of net investment income to average net assets would have been 0.21%, 0.07%, 0.15% and 0.35% for the periods ended December 31, 2007, June 30, 2007, June 30, 2006 and June 30, 2005, respectively. (4) Annualized for periods less than a full year. (5) Per share net investment income has been calculated using the daily average share method. (6) Less than one cent per share. The accompanying notes are an integral part of these financial statements. page 77 FRONTEGRA NEW STAR INTERNATIONAL EQUITY FUND REPORT FROM NEW STAR INSTITUTIONAL MANAGERS LIMITED: Dear Shareholders: The Frontegra New Star International Equity Fund strives to achieve capital appreciation by investing in a diversified portfolio of securities of large- and mid-cap companies located outside the United States.The objective is relative to and measured against the Morgan Stanley EAFE Index. Performance Review The Frontegra New Star International Equity Fund returned 0.85%, net of fees, for the six month period ending December 31, 2007.The funds return outperformed the 0.51% return of its benchmark, the MSCI EAFE Index. Executive Summary Large cap. international equities showed only modest falls in the face of the credit crisis for the second consecutive quarter.Losses for U.S. investors were mitigated further by weakness of the US$.Excess liquidity in financial markets is high, whether we look at broad money growth, or the actions of central banks to pump cash into the interbank markets over the year end. The last time central banks were so generous occurred over Y2K, leading to the TMT blow off top.We do not view it as merely a coincidence that the current speculation of choice, commodities, are roaring up in price while other cyclical sectors and indicators are rolling over. Whether oil and gold prices meet the same fate as internet start-ups depends, for us, on whether the central banks withdraw their liquidity provision in the New Year, as in 2000.In which case, the worse the position of the commercial banks and the more help they are perceived to need, the better for commodities and US$linked emerging markets. Our perception is that banks are in need of plenty of help.The securitised debt markets are hardly functioning, and that is the case for a wide range of credit sectors, not just US sub-prime residential.The best hope for a resolution of this situation is for sovereign wealth funds to start buying securitised debt as well as US investment bank equity; but no one wants to be first. We believe that 2007Q3 was a peak for corporate profits in general and for financials in particular.What sort of decline comes next depends on the extent and efficacy of the ease in monetary policy.A modest fall in profitability, such as experienced in 1998/9, would not be harmful to equities; a 2001/02 experience would be more painful. Pressure on the US dollar remains.Any further easing by the Federal Reserve is not going to be matched by the Europeans, at least not in the short term.A valuation case can increasingly be made but that looks likely in the second half of 2008 at best. Portfolio Outlook and Strategy International equities fell 3.3% in local currency terms, mitigated by further US$weakness to -2.0% for US investors; another resilient performance given the freeze in securitised debt markets. Large cap equities have derived support from the very easy liquidity conditions in financial markets, as monetary authorities try to buy time for the banking sector to sort out their mess.The US$500bn page 79 injection into short term interbank markets by the ECB at the year end is the most spectacular example of this.Longer term support is also forthcoming from sovereign wealth funds providing fresh equity, on very favourable terms, into global investment banks. The major equity indices also been helped by modest headline valuations, based on current high profitability, and here is the key issue for 2008.Will the coming fall in corporate profits be of the modest 1998/99 type, cushioned by effective easing of monetary policy; or are we facing a 1991/92 or 2001/02 fall of 20%+?The answer will determine whether equities can trade sideways to up with sector rotation within that, or whether markets will face prolonged falls. Evidence from activity indicators and corporate profit estimates favour a benign fall in profits, of perhaps 0-5%.The vibrancy of emerging market growth is enough to offset slower sales in debt dependent Anglo Saxon markets.Central banks are doing what they can to counteract the credit squeeze emanating from the commercial banking seizure.But it is the withdrawal of credit by the commercial banking system that poses the greatest risk to profits. We have moved the portfolio further underweight the European commercial banks. U.S. sub-prime mortgage exposure is now well priced into the sector, but not the wider implications for the business of debt securitisation.Bank managements have lost credibility after years of assuring investors that risk from the credit bubble they created had been passed out of the banking system.The hard facts are that the risk has reverted back onto their balance sheets and they did not see it coming.We continue to favour Asian financials and property in particular, as these businesses benefit from the ease of US monetary policy, transmitted through their exchange rate pegs to the US$. Energy is an overweight position as profitability in the oil majors stays at super-high levels and earnings upgrades have reappeared in the UK and Europe.IT is over-represented and we believe that the stocks we have in this idiosyncratic sector have good prospects.Media is another long held overweight, concentrated on the publishing franchises rather than the advertising reliant stocks.Pharmaceuticals remain at modestly overweight. Utilities do not show well on our ROIC analysis and do not often feature on the portfolio.Consumer staples are also underweighted as valuations are not attractive for the returns achieved and their flat earnings revisions profiles. The cyclical combination of industrials and materials are represented at par weight as strength from emerging market demand counteracts possible falls elsewhere.The international miners are maintaining very high profit levels and now have the added spice of takeover activity.Telecoms are also up to level weight, reflecting good earnings upgrades in a number of territories. Geographically, Asia and emerging markets are favoured over the UK and Japan.The Tokyo equity market has once again disappointed investors with a lacklustre performance.The lack of Japanese monetary growth restrains us from further investment in a market where we can find a number of attractive situations. Richard Lewis New Star Institutional Managers Limited page 80 INVESTMENT HIGHLIGHTS Growth of a $100,000 Investment (Unaudited) * 1/08/04 commencement of operations. Portfolio Total Return** FOR THE PERIOD ENDED 12/31/07 SIX MONTHS 0.85% ONE YEAR 14.34% THREE YEAR 15.03% SINCE COMMENCEMENT AVERAGE ANNUAL 14.29% This chart assumes an initial gross investment of $100,000 made on 1/08/04 (commencement of operations). Returns shown include the reinvestment of all distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than the original cost. In the absence of existing fee waivers, total return would be reduced.To receive current to the most recent month-end performance, please call 1-888-825-2100. The Morgan Stanley Capital International EAFE Index measures the overall performance of stock markets in 21 countries within Europe, Australasia and the Far East.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.A direct investment in the index is not possible. ** The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. page 81 Frontegra New Star International Equity Fund SCHEDULE OF INVESTMENTS December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.3% Australia7.1% 1,024,261 Axa Asia Pacific Holdings Ltd. $ 6,637,205 244,725 Orica Ltd. 6,822,449 262,800 QBE Insurance Group Ltd. 7,693,238 149,436 Rio Tinto Ltd. 17,575,843 320,369 Santos Ltd. 3,971,946 132,014 Woodside Petroleum Ltd. 5,840,938 48,541,619 Belgium1.2% 92,200 Delhaize Group 8,115,034 Finland2.8% 156,900 Fortum Oyj 7,067,692 305,200 Nokia Oyj 11,833,712 18,901,404 France15.8% 52,000 Alstom 11,175,929 104,800 Arcelor Mittal 8,149,936 63,311 Bouygues SA 5,276,148 83,209 Carrefour SA 6,483,044 77,754 Compagnie Generale des Etablissements Michelin - Class B 8,923,913 60,734 LVMH Moet Hennessy Louis Vuitton SA 7,341,677 52,649 PPR 8,467,316 176,066 Publicis Groupe 6,893,647 87,100 Sanofi-Aventis 8,020,173 105,180 Technip SA 8,380,938 160,676 Total SA 13,350,318 18,800 Vallourec SA 5,089,141 221,809 Vivendi 10,176,421 107,728,601 Germany8.6% 38,100 Allianz AG 8,241,436 161,600 Arcandor (a) 3,836,987 82,900 DaimlerChrysler AG 8,060,076 56,100 Deutsche Bank AG 7,332,690 175,055 Deutsche Telekom AG 3,844,213 51,777 E.ON AG 11,021,263 The accompanying notes are an integral part of these financial statements. page 82 Frontegra New Star International Equity Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.3% (continued) Germany8.6% (continued) 133,681 Gea Group AG (a) $ 4,651,677 53,300 Siemens AG 8,483,176 118,317 Symrise AG (a) 3,335,164 58,806,682 Greece1.2% 219,212 Alpha Bank A.E. 7,980,436 Hong Kong6.0% 872,000 The Bank of East Asia, Ltd. 5,966,245 373,000 Cheung Kong (Holdings) Ltd. 6,898,017 290,000 China Mobile Ltd. 5,128,761 36,964 China Mobile (Hong Kong) Ltd. - ADR 3,211,063 1,600,000 Hang Lung Properties Ltd. 7,243,440 325,000 Sun Hung Kai Properties Ltd. 6,902,301 885,000 Television Broadcasts Ltd. 5,317,446 40,667,273 Italy2.1% 229,381 Eni SPA 8,400,945 749,199 UniCredito Italiano SPA 6,221,691 14,622,636 Japan17.9% 449,000 The Bank of Yokohama, Ltd. 3,151,018 524 East Japan Railway Co. 4,324,648 79,600 Fanuc Ltd. 7,752,298 402,000 Fujitsu, Ltd. 2,709,627 226,900 Hitachi Construction Machinery Co., Ltd. 6,804,055 633 Inpex Holdings, Inc. 6,856,107 418,000 Isetan Co. Ltd. 5,683,588 202,000 Kao Corp. 6,075,460 343,700 Mitsubishi Corp. 9,414,331 512,000 Mitsubishi Tokyo Financial Group, Inc. 4,798,496 338,000 Mitsui Fudosan Co., Ltd. 7,352,101 96,900 Murata Manufacturing Co., Ltd. 5,620,660 436,000 Nippon Electric Glass Co., Ltd. 7,126,492 411,800 Nomura Holdings, Inc. 6,985,284 128,800 Nomura Research Institute Ltd. 4,242,797 The accompanying notes are an integral part of these financial statements. page 83 Frontegra New Star International Equity Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.3% (continued) Japan17.9% (continued) 630,000 Sekisui House, Ltd. $ 6,812,335 120,900 Shin-Etsu Chemical Co., Ltd. 7,597,171 1,249,000 Sumitomo Metal Industries, Ltd. 5,802,542 179,700 Toyota Motor Corp. 9,715,687 139,300 Yamaha Motor Co., Ltd. 3,372,927 122,197,624 Netherlands3.4% 252,675 ASML Holding NV (a) 8,001,726 189,600 ING Groep NV 7,415,237 232,505 Wolters Kluwer NV 7,641,728 23,058,691 Russia1.7% 88,658 LUKOIL - ADR 7,491,601 434,777 VTB Bank OJSC - GDR (a) 4,434,725 11,926,326 Singapore1.2% 989,000 Capitaland Ltd. 4,307,916 356,000 Great Eastern Holdings Ltd. (Acquired Multiple Dates, Cost $3,058,534) (b) 4,105,457 8,413,373 Spain2.8% 202,206 Indra Sistemas, SA 5,492,913 415,400 Telefonica SA 13,495,019 18,987,932 Sweden1.0% 184,300 Skanska AB 3,478,865 1,573,000 Telefonaktiebolaget LM Ericsson - Class B 3,694,476 7,173,341 Switzerland7.2% 181,400 Credit Suisse Group 10,911,399 75,700 Holcim Ltd. 8,110,595 198,598 Novartis AG 10,893,376 63,000 Roche Holding AG 10,884,423 28,938 Zurich Financial Services AG 8,498,772 49,298,565 The accompanying notes are an integral part of these financial statements. page 84 Frontegra New Star International Equity Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) Number of Shares Value COMMON STOCKS97.3% (continued) Taiwan0.6% 389,437 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR $ 3,878,793 United Kingdom16.7% 445,800 Aviva plc 5,972,279 716,000 BAE Systems plc 7,097,858 499,282 Barclays plc 5,009,120 590,394 BP plc 7,227,731 567,000 British Sky Broadcasting Group plc 6,986,484 332,900 easyJet plc (a) 4,065,494 469,100 GlaxoSmithKline plc 11,943,206 109,686 Johnson Matthey plc 4,107,002 2,764,780 Legal & General Group plc 7,187,679 408,495 National Grid plc 6,781,687 83,521 Rio Tinto plc 8,839,899 827,084 Rolls-Royce Group plc 8,989,328 195,300 Royal Dutch Shell plc - Class A 8,206,830 301,618 Scottish & Newcastle plc 4,451,982 205,333 Smiths Group plc 4,140,503 2,957,815 Vodafone Group plc 11,057,362 131,864 Wolseley plc 1,947,669 114,012,113 Total Common Stocks (Cost $543,004,818) 664,310,443 Total Investments97.3% (Cost $543,004,818) 664,310,443 Other Assets in Excess of Liabilities2.7% 18,727,906 TOTAL NET ASSETS100.0% $ 683,038,349 (a) Non-Income Producing. (b) Restricted Security. ADR - American Depositary Receipt GDR - Global Depositary Receipt The accompanying notes are an integral part of these financial statements. page 85 Frontegra New Star International Equity Fund SCHEDULE OF INVESTMENTS (CONTINUED) December 31, 2007 (Unaudited) As of December 31, 2007, the currency diversification as a percentage of net assets was as follows: European Monetary Unit 37.9 % Japanese Yen 17.9 British Pounds 16.7 Swiss Francs 7.2 Australian Dollars 7.1 Hong Kong Dollars 6.0 Other 7.2 * 100.0 % * None of the remaining currencies (comprised of four other currencies) exceeds 5.0% each of net assets. The accompanying notes are an integral part of these financial statements. page 86 Frontegra New Star International Equity Fund PORTFOLIO DIVERSIFICATION December 31, 2007 (Unaudited) Value Percentage Aerospace/Defense $ 16,087,186 2.4 % Airlines 4,065,494 0.6 Auto Components 8,923,913 1.3 Automobiles 21,148,690 3.1 Beverages 4,451,982 0.7 Capital Markets 25,229,373 3.7 Chemicals 21,861,786 3.2 Commercial Banks 37,561,732 5.5 Communications Equipment 15,528,188 2.3 Computers & Peripherals 2,709,627 0.4 Construction & Engineering 3,478,865 0.5 Construction Materials 8,110,595 1.2 Diversified Financial Services 7,415,237 1.1 Diversified Telecommunication Services 17,339,231 2.5 Electric Utilities 18,088,955 2.7 Electronic Equipment & Instruments 23,923,080 3.5 Energy Equipment & Services 8,380,938 1.2 Food & Staples Retailing 14,598,078 2.1 Household Durables 6,812,335 1.0 Household Products 6,075,460 0.9 Industrial Conglomerates 12,623,680 1.8 Information Technology Services 9,735,709 1.4 Insurance 48,336,067 7.1 Machinery 24,297,172 3.6 Media 37,015,724 5.4 Metals & Mining 40,368,221 5.9 Multiline Retail 17,987,890 2.6 Multi-Utilities 6,781,687 1.0 Oil, Gas & Consumable Fuels 61,346,416 9.0 Pharmaceuticals 41,741,179 6.1 Real Estate Management & Development 32,703,776 4.8 Road & Rail 4,324,648 0.6 Semiconductors & Semiconductor Equipment 11,880,518 1.7 Textiles, Apparel & Luxury Goods 7,341,677 1.1 Trading Companies & Distributors 11,362,000 1.7 Wireless Telecommunication Services 24,673,334 3.6 Total Common Stocks 664,310,443 97.3 Total Investments 664,310,443 97.3 Other Assets, Less Liabilities 18,727,906 2.7 Total Net Assets $ 683,038,349 100.0 % The accompanying notes are an integral part of these financial statements. page 87 Frontegra New Star International Equity Fund STATEMENT OF ASSETS AND LIABILITIES December 31, 2007 (Unaudited) Assets: Investments at value (cost $543,004,818) $ 664,310,443 Foreign currencies at value (cost $5,609,259) 5,660,786 Interest and dividend receivable 1,091,360 Receivable for investments sold 17,889,332 Receivable for Fund shares sold 50,041 Other assets 21,261 Total assets 689,023,223 Liabilities: Payable to custodian 4,966,257 Payable for Fund shares purchased 533,197 Accrued investment advisory fee 399,087 Accrued expenses 86,333 Total liabilities 5,984,874 Net Assets $ 683,038,349 Net Assets Consist of: Paid in capital $ 554,354,570 Undistributed net realized gain 7,247,096 Net unrealized appreciation on: Investments 121,305,625 Foreign currency 131,058 Net Assets $ 683,038,349 Capital Stock, $0.01 Par Value Authorized 100,000,000 Issued and outstanding 46,230,899 Net Asset Value, Redemption Price and Offering Price Per Share $ 14.77 The accompanying notes are an integral part of these financial statements. page 88 Frontegra New Star International Equity Fund STATEMENT OF OPERATIONS Six Months Ended December 31, 2007 (Unaudited) Investment Income: Dividends(1) $ 4,524,988 Interest 38,212 4,563,200 Expenses: Investment advisory fees (Note 3) 3,404,571 Custody fees 244,226 Fund administration and accounting fees 116,840 Federal and state registration fees 17,140 Audit fees 16,882 Shareholder servicing fees 12,684 Legal fees 11,548 Reports to shareholders 8,924 Directors’ fees and related expenses 3,940 Compliance support expenses 3,517 Other 8,447 Total expenses before waiver 3,848,719 Waiver of expenses by Adviser (Note 3) (1,160,900 ) Net expenses 2,687,819 Net Investment Income 1,875,381 Realized and Unrealized Gain (Loss) on Investments: Realized gain on: Investments 26,286,856 Foreign currency transactions 480,847 Change in net unrealized appreciation/depreciation on: Investments (23,226,936 ) Foreign currency translation 99,426 Net Realized and Unrealized Gain on Investments 3,640,193 Net Increase in Net Assets Resulting from Operations $ 5,515,574 (1) Net of $352,007 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. page 89 Frontegra New Star International Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2007 Year Ended (Unaudited) June 30, 2007 Operations: Net investment income $ 1,875,381 $ 9,777,408 Net realized gain on: Investments 26,286,856 36,652,409 Foreign currency transactions 480,847 722,655 Change in net unrealized appreciation/depreciation on: Investments (23,226,936 ) 99,800,538 Foreign currency translation 99,426 (31,386 ) Net increase in net assets resulting from operations 5,515,574 146,921,624 Distributions Paid From: Net investment income (10,852,936 ) (8,904,855 ) Net realized gain on investments (50,797,918 ) (10,220,846 ) Net decrease in net assets resulting from distributions paid (61,650,854 ) (19,125,701 ) Capital Share Transactions: Shares sold 14,993,885 119,965,159 Shares issued to holders in reinvestment of distributions 56,429,837 16,269,562 Shares redeemed (44,870,364 ) (82,731,619 )(1) Net increase in net assets resulting from capital share transactions 26,553,358 53,503,102 Total Increase (Decrease) in Net Assets (29,581,922 ) 181,299,025 Net Assets: Beginning of period 712,620,271 531,321,246 End of period (includes undistributed net investment income of $0 and $8,461,283, respectively) $ 683,038,349 $ 712,620,271 (1) Net of redemption fees of $476 for the year ended June 30, 2007. The accompanying notes are an integral part of these financial statements. page 90 Frontegra New Star International Equity Fund FINANCIAL HIGHLIGHTS Six Months Ended Year Year Year Period December 31, Ended Ended Ended Ended 2007 June 30, June 30, June 30, June 30, (Unaudited) 2007 2006 2005 2004(1) Net Asset Value, Beginning of Period $ 16.11 $ 13.08 $ 11.07 $ 10.03 $ 10.00 Income (Loss) from Investment Operations: Net investment income 0.05 0.25 0.31 (5) 0.21 (5) 0.09 (5) Net realized and unrealized gain (loss) on investments 0.04 3.25 1.81 0.87 (0.08 ) Total Income from Investment Operations 0.09 3.50 2.12 1.08 0.01 Less Distributions Paid: From net investment income (0.25 ) (0.22 ) (0.07 ) (0.01 ) — From net realized gain on investments (1.18 ) (0.25 ) (0.04 ) (0.03 ) — Total Distributions Paid (1.43 ) (0.47 ) (0.11 ) (0.04 ) — Payment by Affiliates — 0.02 Net Asset Value, End of Period $ 14.77 $ 16.11 $ 13.08 $ 11.07 $ 10.03 Total Return(2) 0.85 % 27.12 % 19.27 % 10.87 % 0.30 %(6) Supplemental Data and Ratios: Net assets, end of period (in thousands) $ 683,038 $ 712,620 $ 531,321 $ 137,478 $ 12,130 Ratio of expenses to average net assets(3)(4) 0.75 % 0.75 % 0.75 % 0.95 % 0.95 % Ratio of net investment income to average net assets(3)(4) 0.52 % 1.62 % 1.94 % 1.96 % 2.01 % Portfolio turnover rate(2) 27 % 62 % 35 % 44 % 17 % (1) Commenced operations on January 8, 2004. (2) Not annualized for periods less than a full year. (3) Net of waivers and reimbursements by Adviser.Without waivers and reimbursements of expenses, the ratio of expenses to average net assets would have been 1.07%, 1.07%, 1.09%, 1.31% and 4.41% and the ratio of net investment income (loss) to average net assets would have been 0.20%, 1.30%, 1.60%, 1.60% and (1.45)% for the periods ended December 31, 2007, June 30, 2007, June 30, 2006, June 30, 2005 and June 30, 2004, respectively. (4) Annualized for periods less than a full year. (5) Per share net investment income has been calculated using the daily average share method. (6) During the period ended June 30, 2004, 0.20% of the Fund’s total return consists of a voluntary reimbursement by the Adviser.Excluding this item, total return would have been 0.10%. The accompanying notes are an integral part of these financial statements. page 91 FRONTEGRA NETOLS SMALL CAP VALUE FUND REPORT FROM NETOLS ASSET MANAGEMENT: Dear Shareholders: For the six months ended December 31, 2007, the Frontegra Netols Small Cap Value Fund
